Exhibit 10.1

 

SIXTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of May 27, 2004,

 

by and among

 

INERGY PROPANE, LLC,

 

as Borrower,

 

the Lenders referred to herein,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

(f/k/a First Union National Bank),

 

as Administrative Agent

 

FLEET NATIONAL BANK, as Syndication Agent

 

and

 

BANK OF OKLAHOMA, N.A., as Syndication Agent

 

and

 

BANK ONE, NA, as Documentation Agent

 

and

 

U.S. BANK, N.A., as Documentation Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

   2

SECTION 1.01.

   Definitions    2

SECTION 1.02.

   Other Definitions and Provisions    26

ARTICLE II THE CREDIT FACILITIES

   26

SECTION 2.01.

   Working Capital Loans    26

SECTION 2.02.

   Swingline Loans    27

SECTION 2.03.

   Permitted Acquisition Loans    29

ARTICLE III LETTER OF CREDIT FACILITY

   29

SECTION 3.01.

   L/C Commitment    29

SECTION 3.02.

   Procedure for Issuance of Letters of Credit    30

SECTION 3.03.

   Commissions and Other Charges    30

SECTION 3.04.

   L/C Participations    31

SECTION 3.05.

   Reimbursement Obligation of the Borrower    32

SECTION 3.06.

   Obligations Absolute    32

ARTICLE IV GENERAL LOAN PROVISIONS

   33

SECTION 4.01.

   Procedure for Advances of Loans    33

SECTION 4.02.

   Repayment of Loans    34

SECTION 4.03.

   Notes    36

SECTION 4.04.

   Permanent Reduction of the Commitments    37

SECTION 4.05.

   Termination of Credit Facilities    37

SECTION 4.06.

   Interest    37

SECTION 4.07.

   Notice and Manner of Conversion or Continuation of Loans    40

SECTION 4.08.

   Fees    40

SECTION 4.09.

   Manner of Payment    40

SECTION 4.10.

   Crediting of Payments and Proceeds    41

SECTION 4.11.

   Adjustments    41

SECTION 4.12.

   Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption
by the Administrative Agent    42

SECTION 4.13.

   Changed Circumstances; Laws Affecting LIBOR Rate Availability; Etc.    42

SECTION 4.14.

   Indemnity    44

SECTION 4.15.

   Capital Requirements    45

SECTION 4.16.

   Taxes    45

SECTION 4.17.

   Duty to Mitigate; Assignment of Commitments Under Certain Circumstances    47

ARTICLE V CLOSING; CONDITIONS OF CLOSING AND BORROWING

   47

SECTION 5.01.

   Closing    47

 

i



--------------------------------------------------------------------------------

SECTION 5.02.

   Credit Documents and Conditions Precedent    47

SECTION 5.03.

   Conditions Precedent to All Extensions of Credit    52

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE BORROWER

   53

SECTION 6.01.

   Representations and Warranties    53

SECTION 6.02.

   Survival of Representations and Warranties, Etc.    58

ARTICLE VII FINANCIAL INFORMATION AND NOTICES

   59

SECTION 7.01.

   Financial Statements    59

SECTION 7.02.

   Notice of Litigation and Other Matters    62

SECTION 7.03.

   Accuracy of Information    62

ARTICLE VIII AFFIRMATIVE COVENANTS

   63

SECTION 8.01.

   Existence; Businesses and Properties    63

SECTION 8.02.

   Insurance    63

SECTION 8.03.

   Payment of Taxes; Etc.    64

SECTION 8.04.

   Maintenance of Properties and Leases    64

SECTION 8.05.

   Employee Benefits    64

SECTION 8.06.

   Books and Records; Inspection; Audits    65

SECTION 8.07.

   Compliance with Laws    65

SECTION 8.08.

   Use of Proceeds    65

SECTION 8.09.

   Preparation of Environmental Reports    65

SECTION 8.10.

   Location of Collateral    66

SECTION 8.11.

   Federal Reserve Regulations    66

SECTION 8.12.

   Administrative Agent May Perform Obligations; Further Assurances    66

SECTION 8.13.

   Risk Management Policy    67

SECTION 8.14.

   Acquisition of Assets and Properties    67

ARTICLE IX FINANCIAL COVENANTS

   67

SECTION 9.01.

   Consolidated EBITDA/Consolidated Interest Expense    67

SECTION 9.02.

   Consolidated Leverage Ratio    68

ARTICLE X NEGATIVE COVENANTS

   68

SECTION 10.01.

   Liens    68

SECTION 10.02.

   Debt    68

SECTION 10.03.

   Restricted Investments    69

SECTION 10.04.

   Structure; Disposition of Assets    69

SECTION 10.05.

   Sale-Leasebacks; Subsidiaries; New Business    69

SECTION 10.06.

   Issuance of Securities    70

SECTION 10.07.

   Conflicting Agreements    70

SECTION 10.08.

   Changes in Accounting Principles; Fiscal Year    70

SECTION 10.09.

   Transactions With Affiliates    70

SECTION 10.10.

   Distributions    70

SECTION 10.11.

   Lease Obligations    71

SECTION 10.12.

   Restrictive Agreements    71

 

ii



--------------------------------------------------------------------------------

SECTION 10.13.

   OFAC    71

SECTION 10.14.

   Put Agreements    71

SECTION 10.15.

   Amendments to Organic Documents    71

ARTICLE XI DEFAULT AND REMEDIES

   72

SECTION 11.01.

   Events of Default    72

SECTION 11.02.

   Remedies    74

SECTION 11.03.

   Rights and Remedies Cumulative; Non-Waiver; Etc.    76

ARTICLE XII THE ADMINISTRATIVE AGENT

   77

SECTION 12.01.

   Appointment    77

SECTION 12.02.

   Delegation of Duties    77

SECTION 12.03.

   Exculpatory Provisions    77

SECTION 12.04.

   Reliance by the Administrative Agent    77

SECTION 12.05.

   Notice of Default    78

SECTION 12.06.

   Non-Reliance on the Administrative Agent and Other Lenders    78

SECTION 12.07.

   Indemnification    79

SECTION 12.08.

   The Administrative Agent in Its Individual Capacity    79

SECTION 12.09.

   Resignation of the Administrative Agent; Successor Administrative Agent    80

SECTION 12.10.

   Collateral Matters    80

ARTICLE XIII MISCELLANEOUS

   82

SECTION 13.01.

   Notices    82

SECTION 13.02.

   Expenses; Indemnity    83

SECTION 13.03.

   Set-off    84

SECTION 13.04.

   Governing Law    84

SECTION 13.05.

   Consent to Jurisdiction    84

SECTION 13.06.

   WAIVER OF JURY TRIAL    85

SECTION 13.07.

   Reversal of Payments    85

SECTION 13.08.

   Injunctive Relief; Punitive Damages    85

SECTION 13.09.

   Accounting Matters    85

SECTION 13.10.

   Successors and Assigns; Participations    86

SECTION 13.11.

   Amendments, Waivers and Consents    89

SECTION 13.12.

   Absolute and Unconditional Liability    90

SECTION 13.13.

   Amended and Restated Credit Facility; Liens Unimpaired    90

SECTION 13.14.

   Performance of Duties    91

SECTION 13.15.

   All Powers Coupled with Interest    91

SECTION 13.16.

   Survival of Indemnities    91

SECTION 13.17.

   Titles and Captions    91

SECTION 13.18.

   Severability of Provisions    91

SECTION 13.19.

   Entire Agreement; Counterparts    91

SECTION 13.20.

   No Novation    91

SECTION 13.21.

   Term of Agreement    92

SECTION 13.22.

   Inconsistencies with Other Documents; Independent Effect of Covenants    92

SECTION 13.23.

   Mo.Rev.Stat. §432.045 Required Notice    92

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   -    Form of Permitted Acquisition Note

Exhibit A-2

   -    Form of Working Capital Note

Exhibit A-3

   -    Form of Swingline Note

Exhibit B

   -    Form of Notice of Borrowing

Exhibit C

   -    Form of Notice of Account Designation

Exhibit D

   -    Form of Notice of Conversion/Continuation

Exhibit E

   -    Form of Officer’s Compliance Certificate

Exhibit F

   -    Form of Borrowing Base Certificate

Exhibit G

   -    Form of Applicable Margin Calculation Certificate

Exhibit H

   -    Form of Assignment and Acceptance

Exhibit I

   -    Form of Subsidiary Guaranty Agreement

Exhibit J

   -    Form of Inergy, L.P. Guaranty Agreement

Exhibit K

   -    Form of Opinion of Credit Parties’ Counsel

Exhibit L

   -    Form of Request for Vehicle Lien Release

SCHEDULES

         

Schedule 1.01A

   -    Commitments of Lenders

Schedule 1.01B

   -    Notice and Lending Offices of Lenders

Schedule 3.01

   -    Existing Letters of Credit

Schedule 6.01(a)

   -    Organization

Schedule 6.01(b)

   -    Ownership

Schedule 6.01(s)

   -    Title to Properties

Schedule 8.10

   -    Location of Collateral

Schedule 10.02

   -    Permitted Debt

 

iv



--------------------------------------------------------------------------------

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, this “Agreement”), dated as of the 27th day of May, 2004, by and among
the following:

 

  (i) INERGY PROPANE, LLC, a Delaware limited liability company (formerly known
as McCracken Oil & Propane Company, LLC) (the “Borrower”);

 

  (ii) The Lenders who are or may become a party hereto, in their capacity as
Lenders and in such other capacities as reflected on the signature pages hereto
(collectively, the “Lenders”; and each a “Lender”); and

 

  (iii) WACHOVIA BANK, NATIONAL ASSOCIATION (f/k/a First Union National Bank),
as Administrative Agent,

 

is an amendment and restatement of the Existing Credit Agreement (as defined
below).

 

STATEMENT OF PURPOSE

 

The Borrower, certain Affiliates (as defined below) of the Borrower and certain
lenders previously entered into an Amended and Restated Credit Agreement dated
as of October 23, 1998 (the “1998 Credit Agreement”), as amended by (i) a First
Amendment to Amended and Restated Credit Agreement dated as of December 10,
1998, (ii) a Second Amendment to Amended and Restated Credit Agreement dated as
of February 10, 1999, (iii) a Third Amendment to Amended and Restated Credit
Agreement dated as of July 22, 1999, (iv) a Fourth Amendment to Amended and
Restated Credit Agreement dated as of November 15, 1999, and (v) a Fifth
Amendment to Amended and Restated Credit Agreement dated as of May 30, 2000 (the
1998 Credit Agreement, as so amended and restated is hereby referred to as the
“Original Credit Agreement”).

 

The Borrower, certain Affiliates of the Borrower party to the Original Credit
Agreement, and the lenders party to the Original Credit Agreement subsequently
amended and restated the Original Credit Agreement in its entirety pursuant to a
Second Amended and Restated Credit Agreement dated as of January 12, 2001 (as
amended, the “Second Amended and Restated Credit Agreement”).

 

The Borrower and certain lenders subsequently amended and restated the Second
Amended and Restated Credit Agreement in its entirety pursuant to a Third
Amended and Restated Credit Agreement dated as of July 25, 2001 (as amended, the
“Third Amended and Restated Credit Agreement”).

 

The Borrower and certain lenders subsequently amended and restated the Third
Amended and Restated Credit Agreement in its entirety pursuant to a Fourth
Amended and Restated Credit Agreement dated as of December 20, 2001 (as amended,
the “Fourth Amended and Restated Credit Agreement”).

 

The Borrower and certain lenders subsequently amended and restated the Fourth
Amended and Restated Credit Agreement in its entirety pursuant to a Fifth
Amended and

 

1



--------------------------------------------------------------------------------

Restated Credit Agreement dated as of July 30, 2003 (as amended to date, the
“Existing Credit Agreement”).

 

The Borrower, the Administrative Agent and certain Lenders desire to amend and
restate the Existing Credit Agreement in its entirety on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree that the Existing Credit Agreement is hereby amended and restated as
follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Definitions.

 

The following terms when used in this Agreement shall have the meanings assigned
to them below:

 

“Account Debtor” means any Person who is or may become obligated in respect of
an Account.

 

“Accounts” means all accounts (as defined in the UCC), contract rights, chattel
paper, instruments and documents, in which the Borrower or any Controlled
Subsidiary has or acquires an interest on or after the Closing Date.

 

“Administrative Agent” means Wachovia Bank, National Association (f/k/a First
Union National Bank), in its capacity as Administrative Agent hereunder, and any
successor thereto appointed pursuant to Section 12.09.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section
13.01(c).

 

“Affiliate” means with respect to any Person, any other Person (i) which owns or
otherwise has an interest in five percent or more of any equity interest of such
Person, (ii) five percent or more of the equity interests of which such Person
(or any member, shareholder, director, officer, employee or Subsidiary of such
Person or any combination thereof) owns or otherwise has an interest in, or
(iii) which, directly or through one or more intermediaries, is controlled by,
controls, or is under common control with such Person. For purposes of subpart
(iii) above, “control” means the ability, directly or indirectly, to affect the
management or policies of a Person by virtue of an ownership interest, by right
of contract or any other means.

 

“Aggregate Commitment” means the sum of the Working Capital Commitment and the
Permitted Acquisition Commitment, as such amount may be reduced or modified at
any time or from time to time pursuant to the terms hereof. On the Closing Date,
the Aggregate Commitment shall be Three Hundred Million Dollars ($300,000,000).

 

2



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the recitals above.

 

“Annual Budget” means a budget setting forth detailed quarterly projections of
the earnings and expenditures of the Borrower and its Consolidated Subsidiaries.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
laws, ordinances, rules, treaties, regulations, permits, licenses, approvals,
interpretations and orders of all Governmental Authorities and all orders and
decrees of all courts and arbitrators.

 

“Applicable Margin” means, at any date, (i) with respect to Base Rate Loans,
0.00% per annum, (ii) with respect to LIBOR Loans, 2.00% per annum, and (iii)
with respect to the Unused Line Fee, 0.375% per annum; provided, however, that
if the Consolidated Leverage Ratio as of the last day of the immediately
preceding fiscal quarter falls within any of the ranges set forth in the
Schedule below, then, subject to the delivery to the Administrative Agent by the
Borrower of an Applicable Margin Calculation Certificate demonstrating such
fact, the Applicable Margin for each type of Loan and the Unused Line Fee, as
the case may be, shall be reduced or increased, if such is the case, to the rate
for the same set forth in the Schedule below. Any such adjustment in the
Applicable Margin shall take effect on the third (3rd) Business Day after the
Administrative Agent receives the Applicable Margin Calculation Certificate and
shall remain in effect until the next adjustment of the Applicable Margin made
in accordance with the terms of this Agreement. Notwithstanding anything herein
to the contrary, no downward adjustment in the Applicable Margin shall take
effect or remain in effect if (1) the Administrative Agent, acting in a
commercially reasonable manner, disputes the accuracy of the calculations set
forth in the Applicable Margin Calculation Certificate (or the accuracy or
completeness of the information contained in the financial statements supporting
such calculations), or (2) any Event of Default exists. The Schedule referred to
above is as follows:

 

Level

--------------------------------------------------------------------------------

  

Consolidated

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable

Margin for Base

Rate Loans

--------------------------------------------------------------------------------

  

Applicable

Margin for

LIBOR Rate

Loans

--------------------------------------------------------------------------------

  

Unused Line

Fee

--------------------------------------------------------------------------------

V.

   Less than or equal to 3.0:1.0    0.00%    2.00%    0.375%

IV.

   Greater than 3.0:1.0 and less than or equal to 3.5:1.0    0.00%    2.125%   
0.375%

III.

   Greater than 3.5:1.0 and less than or equal to 4.0:1.0    0.25%    2.25%   
0.500%

II.

   Greater than 4.0:1.0 and less than or equal to 4.5:1.0    0.50%    2.50%   
0.500%

I.

   Greater than 4.5:1.0    0.50%    2.75%    0.500%

 

3



--------------------------------------------------------------------------------

“Applicable Margin Calculation Certificate” means, at any time, the certificate,
substantially in the form of Exhibit G hereto, signed by a Financial Officer of
the Borrower and pursuant to which the Borrower sets forth its calculations for
purposes of determining the Applicable Margin for a particular time period.

 

“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Assignment and Acceptance” has the meaning assigned thereto in Section
13.10(b)(iii).

 

“Available Cash” means, with respect to the Borrower, for any period:

 

(a) the sum of:

 

(1) all cash and cash equivalents of the Borrower and its Subsidiaries on hand
at the end of such period; and

 

(2) all additional cash and cash equivalents of the Borrower and its
Subsidiaries on hand on the date of determination of Available Cash for such
period resulting from Working Capital Loans made after the end of such period;

 

(b) less the total amount of any cash reserves that is necessary or appropriate
in the reasonable discretion of the Borrower to:

 

(1) provide for the proper conduct of the business of the Borrower and its
Subsidiaries (including reserves for future Capital Expenditures and for future
credit needs of the Borrower and its Subsidiaries) after such period;

 

(2) pay 50% of the interest to be paid on the Loans and any Permitted Debt in
the next fiscal quarter; and

 

(3) comply with applicable law or any debt instrument or other agreement or
obligation to which the Borrower or any of its Subsidiaries is a party or its
assets are subject;

 

provided, further, that disbursements made by the Borrower or any of its
Subsidiaries or cash reserves established, increased or reduced after the end of
such period but on or before the

 

4



--------------------------------------------------------------------------------

date of determination of Available Cash for such period shall be deemed to have
been made, established, increased or reduced, for purposes of determining
Available Cash, within such period if the Borrower so determines.

 

“Average Quarterly Loan Balance” means the sum of (i) the aggregate principal
amount of all Working Capital Loans outstanding, (ii) the aggregate principal
amount of all Permitted Acquisition Loans outstanding, (iii) the aggregate
principal amount of all Swingline Loans outstanding and (iv) the aggregate L/C
Obligations outstanding, in each case outstanding at the end of each day for
each day of the quarter in question, divided by the number of days in such
quarter.

 

“Base Rate” means, at any time, the higher of (a) the Prime Rate, and (b) the
Federal Funds Rate plus 0.5%. Each change in the Base Rate shall take effect
simultaneously with the corresponding change or changes in the Prime Rate or the
Federal Funds Rate.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.06(a).

 

“Benefited Lender” has the meaning assigned thereto in Section 4.11.

 

“Borrower” has the meanings set forth in the recitals to this Agreement.

 

“Borrower Pledge Agreement” means the Pledge Agreement (Amended and Restated)
from the Borrower, as pledgor, to the Administrative Agent, as pledgee, dated
the Closing Date, pursuant to which the Borrower grants to the Administrative
Agent a Lien as security for the Obligations in all of the Borrower’s existing
and future equity and other interests in L & L Transportation, Inergy
Transportation and Inergy Sales, together with any amendments, renewals,
restatements, replacements, consolidations or other modifications thereof from
time to time.

 

“Borrower Security Agreement” means the Security Agreement (Amended and
Restated) from the Borrower, as debtor, to the Administrative Agent, as secured
party, dated the Closing Date, pursuant to which the Administrative Agent is
granted a Lien as security for the Obligations on all of the Borrower’s existing
and future personal property assets, together with any amendments, renewals,
restatements, replacements, consolidations or other modifications thereof from
time to time.

 

“Borrowing Base” means, at any date, an amount equal to the lesser of:

 

  (i)

the sum of (a) (i) for the period commencing July 1 and ending December 31 of
each Fiscal Year only, $12,000,000, and (ii) for the period commencing January 1
and ending June 30 of each Fiscal Year only, $0, plus (b) an amount equal to the
Eligible Account Advance Amount at such date, plus (c) Eligible Inventory
Advance Amount at such date, minus [subtract from the sum of (a), (b) and (c)]
the sum, at such date, of all amounts for which the Issuing Lender may be liable
pursuant to any Letter

 

5



--------------------------------------------------------------------------------

 

of Credit issued by the Issuing Lender for the Borrower’s or any Controlled
Subsidiary’s account; or

 

  (ii) $75,000,000.

 

“Borrowing Base Certificate” has the meaning assigned thereto in Section
7.01(a)(i).

 

“BSA” means all Bank Secrecy Act laws and regulations, as amended.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Rate Loan, any day
that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means expenditures made and liabilities incurred that
should, in accordance with GAAP, be classified and accounted for as capital
expenditures.

 

“Capital Lease” means any lease of any property that should, in accordance with
GAAP, be classified and accounted for as a capital lease.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.

 

“Cleandown Period” means the period commencing March 1 and ending September 30
during each Fiscal Year.

 

“Closing Date” means the date of this Agreement or such later Business Day as
the parties hereto shall mutually agree.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or supplemented from time to time.

 

“Collateral” means all personal and real property with respect to which a Lien
is granted to or for the benefit of the Administrative Agent for the benefit of
the Lenders pursuant to the Security Agreements, the Mortgages, the Pledge
Agreements or any other Credit Documents or which otherwise secures the payment
or performance of any Obligation.

 

“Commitment” means, as to any Lender, on a collective basis, such Lender’s
Permitted Acquisition Commitment and Working Capital Commitment, as set forth
opposite such Lender’s name on Schedule 1.01A hereto, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof.

 

6



--------------------------------------------------------------------------------

“Commitment Percentage” means, as to any Lender at any time, the ratio of (a)
for Working Capital Loans, L/C Obligations and Swingline Loans, (i) the amount
of the Working Capital Commitment of such Lender to (ii) the Working Capital
Commitment of all of the Lenders, and (b) for Permitted Acquisition Loans, (i)
the amount of the Permitted Acquisition Commitment of such Lender to (ii) the
Permitted Acquisition Commitment of all of the Lenders.

 

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to the Borrower and its Consolidated
Subsidiaries, or Inergy, L.P. and its Consolidated Subsidiaries, as applicable,
for any period, an amount equal to: (i) net income for such period, plus (ii)
amounts deducted in the computation thereof for (a) interest expense, (b)
federal, state and local income taxes, and (c) depreciation and amortization,
plus or minus, as the case may be, (iii) gains or losses from the sale of assets
in the ordinary course of business, and plus or minus, as the case may be, (iv)
extraordinary non-cash gains or losses for such period; provided, that for the
purposes of determining Consolidated EBITDA for any period during which a
Permitted Acquisition is consummated, Consolidated EBITDA shall be adjusted in a
manner reasonably satisfactory to the Administrative Agent to give effect to the
consummation of such Permitted Acquisition on a pro forma basis, as if such
Permitted Acquisition occurred on the first day of such period.

 

“Consolidated Interest Expense” means, with respect to the Borrower and its
Consolidated Subsidiaries, for any period, an amount equal to (i) all interest
in respect of Debt accrued during such period (whether or not actually paid
during such period), plus (ii) the net amount payable (or minus the net amount
receivable) under Hedging Agreements accrued during such period (whether or not
actually paid or received during such period) plus (iii) on a pro-forma basis,
the sum of all interest accrued relating to Debt incurred in connection with any
Permitted Acquisition calculated in a manner reasonably satisfactory to the
Administrative Agent, excluding in each case up front financing fees payable in
connection with the consummation of the transactions contemplated hereby.

 

“Consolidated Leverage Ratio” means, with respect to the Borrower and its
Consolidated Subsidiaries, or Inergy, L.P. and its Consolidated Subsidiaries, as
applicable, the ratio of (i) Total Funded Debt (other than Debt under clause (i)
of the definition of “Debt”), at such time, to (ii) Consolidated EBITDA for the
four fiscal quarters most recently ended. For purposes of calculating
Consolidated Leverage Ratio of the Borrower and its Consolidated Subsidiaries
under Section 9.02(a), and for purposes of calculating Consolidated Leverage
Ratio of Inergy, L.P. and its Consolidated Subsidiaries under Section 9.02(b),
Total Funded Debt shall not include any outstanding Working Capital Loans or
Swingline Loans if the Borrower is in compliance with Section 4.02(b), except to
the extent that the aggregate amount of outstanding Working Capital Loans and
Swingline Loans exceeds the sum of items (i)(b) and (i)(c) of the definition of
Borrowing Base.

 

“Consolidated Subsidiary” shall mean for any Person, each Subsidiary of such
Person (whether existing on the Closing Date or thereafter created or acquired)
the financial statements of which shall be (or should have been) consolidated
with the financial statements of such Person in accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Controlled Subsidiary” means a direct or indirect Subsidiary of the Borrower
and with respect to which the Borrower owns not less than fifty-one percent
(51%) of the voting equity interests of such Subsidiary.

 

“Credit Documents” means, collectively, this Agreement, the Notes, the
Applications, the Security Agreements, the Pledge Agreements, the Mortgages, the
Guaranty Agreements, any Subordination Agreements and any other agreements or
documents existing on or after the Closing Date evidencing, securing or
otherwise relating to any of the transactions described in or contemplated by
this Agreement, and any amendments, renewals, restatements, replacements or
other modifications of the foregoing from time to time.

 

“Credit Facilities” means the collective reference to the Working Capital
Facility, the Permitted Acquisition Facility, and the L/C Facility.

 

“Credit Parties” means, collectively, Inergy, L.P., the Borrower, Inergy
Transportation, L & L Transportation, Inergy Sales and any other direct and
indirect Subsidiary (other than the Excluded Subsidiary) of the Borrower.

 

“Debt” means, with respect to any Person, without duplication (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind (including repurchase obligations, but not including
customer deposits), (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments or letters of credit in support of
bonds, notes, debentures or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under any conditional sale or other title retention agreement
relating to property purchased by such Person, (e) all obligations of such
Person issued or assumed as the deferred purchase price of property or services
(including, without duplication, obligations under a non-compete or similar
agreement) to the extent such obligations are reportable under GAAP, (f) all
obligations of such Person as lessee under Capital Leases of such Person or
leases of such Person for which such Person retains tax ownership of the
property subject to a lease, (g) all obligations of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed, (h) all
Guaranties of such Person, (i) all obligations of such Person with respect to
interest rate protection agreements (including, without limitation, Hedging
Agreements) or foreign currency exchange agreements (valued at the termination
value thereof computed in accordance with a method approved by the International
Swap Dealers Association and agreed to by such Person in the applicable Hedging
Agreement, if any), (j) all obligations of such Person as an account party in
respect of letters of credit (1) securing Debt (other than letters of credit
obtained in the ordinary course of business and consistent with past practices)
or (2) obtained for any purpose not in the ordinary course of business or not
consistent with past practices, (k) all obligations of such Person in respect of
bankers’ acceptances and (l) all current liabilities in respect of unfunded
vested benefits under a Pension Plan covered by ERISA; provided that accrued
expenses and accounts payable incurred in the ordinary course of business shall
not constitute Debt.

 

8



--------------------------------------------------------------------------------

“Default” means any of the events specified in Section 11.01, which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Eligible Account” means an Account arising in the ordinary course of the
Borrower’s or a Controlled Subsidiary’s business from the sale of goods or the
rendering of services which the Administrative Agent, in its reasonable credit
judgment, deems to be an Eligible Account. To be an Eligible Account, such
Account must be subject to the Administrative Agent’s perfected first priority
Lien and no Lien other than a Permitted Lien, and must be evidenced by an
invoice or other documentary evidence reasonably satisfactory to the
Administrative Agent. Without limiting the generality of the foregoing, no
Account shall be an Eligible Account if:

 

(1) the Account remains unpaid more than ninety (90) days after the original
invoice date (except if the Account Debtor is engaged primarily in the business
of agriculture, in which case the Account remains unpaid after November 15 of
the calendar year in which the Account arose or ninety (90) days after the
invoice date, whichever is later); or

 

(2) ten percent (10%) or more of the other Accounts from the Account Debtor are
not Eligible Accounts; or

 

(3) the Account Debtor has disputed liability with respect to such Account, or
has made any claim with respect to any other Account due from such Account
Debtor to the Borrower or the applicable Controlled Subsidiary, or the Account
otherwise is or may become subject to any right of setoff by the Account Debtor,
to the extent of any offset, dispute or claim; or

 

(4) If the Account Debtor is also a creditor or supplier of the Borrower,
Eligible Accounts shall consist of the lesser of (a) if the aggregate
liabilities of the Borrower and its Controlled Subsidiaries to such Account
Debtor do not exceed $2,000,000, the face amount of the Accounts of such Account
Debtor; and (b) if such liabilities of the Borrower and its Controlled
Subsidiaries to such Account Debtor exceed $2,000,000, the face amount of the
Accounts of such Account Debtor minus the aggregate liabilities of the Borrower
and its Controlled Subsidiaries to such Account Debtor in excess of $2,000,000;
provided, however, the aggregate amount of Eligible Accounts under this clause
(4) shall not exceed the aggregate Accounts of all Account Debtors who are also
a creditor or a supplier of the Borrower and its Controlled Subsidiaries minus
the aggregate liabilities of the Borrower and its Controlled Subsidiaries to
such Account Debtors in excess of $8,000,000; or

 

(5) any bankruptcy or other insolvency proceeding has been filed by or against
the Account Debtor; or

 

9



--------------------------------------------------------------------------------

(6) the Account arises from a sale to an Account Debtor outside the United
States, unless the sale is on letter of credit, guaranty or acceptance terms, in
each case reasonably acceptable to the Administrative Agent; or

 

(7) the Account arises from a sale to an Account Debtor which is not final,
including, without limitation, on a bill-and-hold, guaranteed sale,
sale-or-return, sale-on-approval, consignment or any other repurchase or return;
or

 

(8) the Administrative Agent believes, in its reasonable credit judgment, that
collection of such Account is insecure or that payment thereof is doubtful or
will be delayed by reason of the Account Debtor’s financial condition; or

 

(9) the Account Debtor is the United States of America or any state, or any
department, agency, instrumentality or subdivision of the foregoing, unless the
applicable Borrower assigns its right to payment of such Account to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, so as to comply with the Assignment of Claims Act, as
amended (31 U.S.C. § 3727 et seq.), or the comparable state statute, as the case
may be; or

 

(10) the goods giving rise to such Account have not been shipped to the Account
Debtor in accordance with the Account Debtor’s instructions in respect of such
goods, or such goods are otherwise nonconforming goods, or the services giving
rise to such Account have not been properly performed by the Borrower or the
applicable Controlled Subsidiary; or

 

(11) the total unpaid Accounts of the Account Debtor exceed a credit limit
determined by the Administrative Agent in its reasonable discretion (which
credit limit may be based upon the extent to which the total unpaid Accounts of
such Account Debtor are excess relative to all other unpaid Accounts and upon
such other customary credit criteria as the Administrative Agent reasonably
deems appropriate), to the extent such Account exceeds such limit; or

 

(12) the total unpaid Accounts of the Account Debtor exceed $3,000,000 (or such
other amount in excess of $3,000,000 approved by the Administrative Agent in
writing) to the extent such unpaid Accounts exceed $3,000,000 or such other
amount, or

 

(13) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment; or

 

(14) the Borrower or the applicable Controlled Subsidiary has made any agreement
with the Account Debtor for any deduction therefrom, except for discounts or
allowances which are made in the ordinary course of the Borrower’s or the
applicable Controlled Subsidiary’s business for prompt payment and which
discounts or allowances are reflected in the calculation of the face value of
each invoice related to such Account; or

 

10



--------------------------------------------------------------------------------

(15) the Account arises out of a sale by the Borrower or a Controlled Subsidiary
to any Affiliate of the Borrower or a Controlled Subsidiary or to a Person
controlled by an Affiliate of the Borrower or a Controlled Subsidiary.

 

“Eligible Account Advance Amount” means, at any date, an amount equal to
eighty-five percent (85%) of the net face amount of all Eligible Accounts
outstanding at such date.

 

“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized or licensed under the laws of
the United States or any state thereof, having combined capital and surplus in
excess of $500,000,000, (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) a Lender hereunder (whether as an original party
to this Agreement or as the assignee of another Lender), (e) an Affiliate or
Subsidiary of a Lender (whether as an original party to this Agreement or as the
assignee of another Lender), hereunder that does not otherwise qualify as an
Eligible Assignee provided such Lender continues to be obligated under this
Agreement, (f) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Administrative Agent and, if no Default or Event of
Default exists and is continuing, by the Borrower.

 

“Eligible Inventory” means inventory of the Borrower and its Controlled
Subsidiaries, consisting of propane, fuel oil, diesel oil, kerosene or gasoline,
as the Administrative Agent, in the exercise of its reasonable credit judgment,
deems to be Eligible Inventory. Without limiting the generality of the
foregoing, no inventory shall be Eligible Inventory unless, in the
Administrative Agent’s reasonable determination, it (i) is in good, new and
saleable condition, (ii) is not obsolete or unmerchantable, (iii) meets all
standards imposed by any governmental agency or authority, (iv) conforms in all
respects to the warranties and representations set forth in this Agreement and
the Security Agreements, (v) is at all times subject to the Administrative
Agent’s duly perfected, first priority Lien and no other Lien other than
Permitted Liens (except for Liens under items (1) or (4) of the definition of
Permitted Liens, which secure obligations in excess of $1,000,000 in the
aggregate), and (vi) is situated at a location in compliance with Section 8.10
hereof.

 

“Eligible Inventory Advance Amount” means, at any date, the lesser of (i) an
amount equal to the product of (a) the Eligible Inventory Advance Rate, times
(b) the aggregate amount of the Eligible Inventory (calculated on the lower of
cost or market, on a first-in, first-out basis) at such time, or (ii)
$52,500,000.

 

“Eligible Inventory Advance Rate” means, with respect to Eligible Inventory,
eighty percent (80%).

 

11



--------------------------------------------------------------------------------

“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, interpretations
and orders of courts or Governmental Authorities, relating to the protection of
human health (including, but not limited to employee health and safety) or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated from time to time thereunder, each as amended or
modified from time to time.

 

“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Federal Reserve Board (or
any successor) for determining the maximum reserve requirement (including
without limitation any basic, supplemental or emergency reserves) in respect of
Eurocurrency liabilities or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 11.01; provided,
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Excluded Subsidiary” means Inergy Canada Corporation, a Canadian ULC, so long
as such Subsidiary meets all of the following conditions: (i) the Borrower’s and
its other Subsidiaries’ investments in and advances to such Subsidiary are less
than $1,000,000; (ii) the fair market value of the assets of such Subsidiary
totals less than $1,000,000 (as determined by the Borrower in good faith); and
(iii) EBITDA (as defined below) from such Subsidiary is less than $1,000,000 per
annum. For the purposes of this definition, “EBITDA” means, with respect to such
Subsidiary, for any period, an amount equal to: (1) net income for such period,
plus (2) amounts deducted in the computation thereof for (a) interest expense,
(b) federal, state and local income taxes, and (c) depreciation and
amortization, plus or minus, as the case may be, (3) gains or losses from the
sale of assets in the ordinary course of business, and plus or minus, as the
case may be, (4) extraordinary non-cash gains or losses for such period.

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Senior Debt” means the Debt of the Borrower under the Existing Credit
Agreement and the loan documents executed in connection therewith.

 

“Existing Letters of Credit” means the letters of credit set forth on Schedule
3.01 hereto and deemed issued under Article III.

 

12



--------------------------------------------------------------------------------

“Expansion Capital Expenditures” means Capital Expenditures made for the purpose
of generating incremental net cash flow, including, without limitation, the
purchase of customer storage tanks.

 

“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Working Capital Loans made
by such Lender then outstanding, (b) the aggregate principal amount of all
Permitted Acquisition Loans made by such Lender then outstanding, (c) such
Lender’s Commitment Percentage of the L/C Obligations then outstanding and (d)
such Lender’s Commitment Percentage of the Swingline Loans then outstanding.

 

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Federal Funds Rate” means, the rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) representing the daily effective federal funds
rate as quoted by the Administrative Agent and confirmed in Federal Reserve
Board Statistical Release H.15 (519) or any successor or substitute publication
selected by the Administrative Agent. If, for any reason, such rate is not
available, then “Federal Funds Rate” means a daily rate which is determined, in
the opinion of the Administrative Agent, to be the rate at which federal funds
are being offered for sale in the national federal funds market at 9:00 a.m.
(Charlotte time). Rates for weekends or holidays shall be the same as the rate
for the most immediate preceding Business Day.

 

“Financial Officer” means, as to any Person, the president, the chief financial
officer or the controller of such Person.

 

“Fiscal Year” means the 52-week fiscal year of any Person ending September 30 of
each calendar year.

 

“Fourth Amended and Restated Credit Agreement” has the meaning set forth in the
recitals to this Agreement.

 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Consolidated Subsidiaries throughout the period indicated
and consistent with the prior financial practice of the Borrower and its
Consolidated Subsidiaries.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.

 

“Guaranty” of or by any Person means any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
of any other Person

 

13



--------------------------------------------------------------------------------

(the “primary obligor”) (excluding endorsements of checks for collection or
deposit in the ordinary course of business) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Debt or to purchase (or to advance or supply funds for the purchase of) any
security for the payment of such Debt, (ii) to purchase property, securities or
services for the purpose of assuring the owner of such Debt of the payment of
such Debt or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt.

 

“Guaranty Agreements” means, collectively, (i) the Subsidiary Guaranty
Agreements in substantially the form of Exhibit I hereto, (ii) the Inergy, L.P.
Guaranty Agreement in substantially the form of Exhibit J hereto, and (iii) all
other guaranty agreements in favor of the Administrative Agent executed in
connection with Permitted Acquisitions.

 

“Hedging Agreement” means any agreement with respect to an interest rate swap,
collar, cap, floor or a forward rate agreement or other agreement regarding the
hedging of interest rate risk exposure executed in connection with hedging the
interest rate exposure of the Borrower under this Agreement, and any confirming
letter executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified.

 

“Inergy GP” means Inergy GP, LLC, a Delaware limited liability company.

 

“Inergy Holdings” means Inergy Holdings, LLC, a Delaware limited liability
company.

 

“Inergy, L.P.” means Inergy, L.P., a Delaware limited partnership.

 

“Inergy, L.P. Guaranty Agreement” means the Guaranty (Amended and Restated)
executed by Inergy, L.P. in favor of the Administrative Agent, dated the Closing
Date, together with any amendments, renewals, restatements, replacements,
consolidations or other modifications thereof from time to time.

 

“Inergy, L.P. Pledge Agreement” means the Pledge Agreement (Amended and
Restated) from Inergy, L.P., as pledgor, to the Administrative Agent, as
pledgee, dated the Closing Date, pursuant to which Inergy, L.P. grants to the
Administrative Agent a Lien as security for the payment and performance of all
obligations under the Inergy, L.P. Guaranty Agreement on all of Inergy L.P.’s
existing and future equity and other interests in the Borrower, together with
any amendments, renewals, restatements, replacements, consolidations or other
modifications thereof from time to time.

 

“Inergy Sales” means Inergy Sales & Service, Inc., a Delaware corporation.

 

“Inergy Transportation” means Inergy Transportation, LLC, a Delaware limited
liability company.

 

“Interest Period” has the meaning assigned thereto in Section 4.06(b).

 

14



--------------------------------------------------------------------------------

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person and any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including without limitation any direct or indirect contribution by such Person
of property or assets to a joint venture, partnership or other business entity
in which such Person retains an interest (it being understood that a direct or
indirect purchase or other acquisition by such Person of assets of any other
Person (other than stock or other securities) shall not constitute an
“Investment” for purposes of this Agreement).

 

“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” means Wachovia Bank, National Association (f/k/a First Union
National Bank), in its capacity as issuer of any Letter of Credit, or any
successor thereto.

 

“L & L Transportation” means L & L Transportation, LLC, a Delaware limited
liability company.

 

“L/C Commitment” means the lesser of (a) Fifteen Million Dollars ($15,000,000),
(b) the Borrowing Base and (c) the Working Capital Commitment.

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.

 

“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.

 

“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 13.10.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Commitment Percentage of the Loans as set forth on
Schedule 1.01B hereto.

 

“Letters of Credit” has the meaning assigned thereto in Section 3.01.

 

“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Dollars in minimum amounts of at least $2,000,000 for a period
equal to the Interest Period selected which appears on the Dow Jones Market
Screen 3750 at approximately 11:00 a.m. London time, two (2) Business Days prior
to the first day of the applicable Interest Period

 

15



--------------------------------------------------------------------------------

(rounded upward, if necessary, to the nearest one-sixteenth of one percent
(1/16%)). If, for any reason, such rate does not appear on Dow Jones Market
Screen 3750, then “LIBOR” shall be determined by the Administrative Agent to be
the arithmetic average of the rate per annum at which deposits in Dollars in
minimum amounts of at least $2,000,000 would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. London time, two (2) Business Days prior to the first day of the applicable
Interest Period for settlement in immediately available funds by leading banks
in the London interbank market for a period equal to the Interest Period
selected. Each calculation by the Administrative Agent of LIBOR shall be
conclusive and binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

   LIBOR                          1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.06(a).

 

“Lien” means any mortgage, deed of trust, pledge security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority, or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

 

“Loan” means any Working Capital Loan, Permitted Acquisition Loan, or Swingline
Loan made to the Borrower pursuant to Article II; “Loans” means the collective
reference thereto.

 

“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations, prospects or financial condition of Inergy, L.P. and its
Subsidiaries, taken as a whole, or the Borrower and its Subsidiaries, taken as a
whole, (b) any material impairment of the ability of Inergy, L.P., the Borrower
or any Subsidiary of the Borrower to perform any of its respective Obligations
under any Credit Document or (c) any material impairment of the rights of, or
benefits available to, the Lenders or the Administrative Agent under any of the
Credit Documents.

 

“Midstream Business” means the business of storage, processing, marketing and/or
transmission of gas, oil or products thereof, including, without limitation,
owning and operating pipelines, storage facilities, processing plants and
facilities and gathering systems, and other assets related thereto.

 

“Mortgages” means, collectively, (i) all of the deeds to secure debt, mortgages
and deeds of trust, executed by the Borrower in favor of the Administrative
Agent, relating to the real

 

16



--------------------------------------------------------------------------------

properties owned by the Borrower, (ii) all of the deeds to secure debt,
mortgages and deeds of trust, executed by the Borrower or any of its
Subsidiaries in favor of the Administrative Agent in connection with Permitted
Acquisitions or otherwise pursuant to Section 10.03(b), and (iii) any other
assignments, amendments, renewals, restatements, replacements, consolidations or
other modifications from time to time of any of the foregoing, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

“New Inergy Propane, LLC” means New Inergy Propane, LLC, a Delaware limited
liability company.

 

“1998 Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Notes” means the collective reference to the Working Capital Notes, the
Permitted Acquisition Notes, and the Swingline Note; “Note” means any of such
Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in Section
4.01(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 4.01(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
4.07.

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrower to any
Lender or the Administrative Agent under any Hedging Agreement to which a Lender
is a party (or any Affiliate of a Lender) which is permitted under this
Agreement and (d) all other fees and commissions (including attorney’s fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by any Credit Party to the Lenders or
the Administrative Agent, in each case under or in respect of this Agreement,
any Note, any Letter of Credit or any of the other Credit Documents of every
kind, nature and description, direct or indirect, absolute or contingent, due or
to become due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any note, and whether or not for the payment of money under
or in respect of this Agreement, any Note, any Letter of Credit or any of the
other Credit Documents.

 

“OFAC” has the meaning assigned thereto in Section 10.13.

 

“Officer’s Compliance Certificate” has the meaning assigned thereto in Section
7.01(f).

 

“Organic Documents” means, relative to any Credit Party, its partnership
agreement, limited liability company or operating agreement, bylaws, certificate
or articles of partnership, certificate or articles of formation, certificate or
articles of incorporation and other like documents, and all shareholder
agreements, voting trusts and similar arrangements applicable to any of its
authorized shares of Capital Stock or other equity interests.

 

“Original Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

17



--------------------------------------------------------------------------------

“Other Taxes” has the meaning assigned thereto in Section 4.16(b).

 

“Permitted Acquisition” means an acquisition (or series of related acquisitions)
by the Borrower or any Subsidiary Guarantor of all or any part of the assets of
another Person (such assets being referred to herein as the “Target Assets”) or
of at least fifty-one percent (51%) of the voting equity interests of another
Person (such Person, together with any and all Subsidiaries of such Person,
being referred to herein as the “Target”) in each case made in compliance with
all of the following terms and conditions:

 

(1) the Target is in, or the Target Assets are employed in, the same line of
business as the Borrower, or in any Midstream Business;

 

(2) in the case of an equity acquisition, the Target is (or, immediately after
giving effect to such acquisition, will be) a Controlled Subsidiary of the
Borrower (or, in the case of an equity acquisition in the form of a merger, (a)
the Target is merged with and into the Borrower or a Controlled Subsidiary, with
the Borrower or such Controlled Subsidiary, as the case may be, being the
surviving entity, or (b) the Target is merged with and into a Controlled
Subsidiary with the Target being the surviving entity, provided that such
surviving entity qualifies as a Controlled Subsidiary);

 

(3) no Default or Event of Default exists at the time of the acquisition or
would result therefrom;

 

(4) the purchase price (including assumed Debt) of any Target or Target Assets
shall not exceed $75,000,000. Any acquisition in excess of the individual
purchase price limitation set forth above shall be subject to the prior written
consent of the Required Lenders, which consent shall not be unreasonably
withheld, conditioned or delayed;

 

(5) within a reasonable time prior to such acquisition, the Administrative Agent
(and any Lender, upon request) shall have received a complete copy of the
executed purchase agreement (or, in the event that the purchase agreement is not
being executed until closing, then a substantially complete unexecuted version
of the purchase agreement, with the complete copy of the executed purchase
agreement to follow promptly upon closing of such acquisition) for the
applicable Target or Target Assets, a breakdown of the purchase price for such
acquisition, a detailed schedule of assets being acquired and values reasonably
assigned to such assets at the time of such acquisition, the anticipated amount
to be borrowed under the Permitted Acquisition Facility and such other
information related to such acquisition as the Administrative Agent shall
reasonably request;

 

18



--------------------------------------------------------------------------------

(6) upon the consummation of the acquisition (or, in the reasonable discretion
of the Administrative Agent, within a reasonable time after such acquisition),
the Administrative Agent shall have (or shall have received, as the case may
be), subject to Sections 12.10(b) and (e):

 

  (i) in the case of an asset acquisition, with respect to the Target Assets, a
perfected Lien on (1) such fee-owned real properties as constitute at least
seventy-five percent (75%) of the aggregate value of the fee-owned real
properties included in the Target Assets, as determined by the Administrative
Agent in its reasonable discretion, (2) such motor vehicles as constitute at
least seventy-five percent (75%) of the aggregate value of the motor vehicles
included in the Target Assets, as determined by the Administrative Agent in its
reasonable discretion, (3) all other material personal property assets included
in the Target Assets (to the extent that (a) a Lien can be perfected thereon by
the filing of UCC financing statements in the appropriate jurisdictions, and (b)
if required by the Administrative Agent, a Lien can be perfected thereon by
possession or other methods under the UCC), all subject to no other Lien other
than Permitted Liens (and, in connection therewith, the Borrower shall have
submitted to the Administrative Agent for its approval a revised Schedule 8.10
to this Agreement reflecting the location of the Collateral, inclusive of Target
Assets on which the Administrative Agent has a perfected Lien);

 

  (ii) in the case of an equity acquisition, (i) a Guaranty from the Target in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Target guarantees, in favor of the Administrative Agent, the
payment and performance of all Obligations, (ii) a perfected Lien on (1) such
fee-owned real properties as constitute at least seventy-five percent (75%) of
the aggregate value of all existing and future fee-owned real properties of the
Target, as determined by the Administrative Agent in its reasonable discretion,
(2) such motor vehicles as constitute at least seventy-five percent (75%) of the
aggregate value of all existing and future motor vehicles of the Target, as
determined by the Administrative Agent in its reasonable discretion, (3) all
other material existing and future personal property assets of the Target (to
the extent that (a) a Lien can be perfected thereon by the filing of UCC
financing statements in the appropriate jurisdictions, and (b) if required by
the Administrative Agent, a Lien can be perfected thereon by possession or other
methods under the UCC), all subject to no other Lien other than Permitted Liens
(and, in connection therewith, the Borrower shall have submitted to the
Administrative Agent for its approval a revised Schedule 8.10 to this Agreement
reflecting the location of the Collateral, inclusive of such assets of the
Target on which the Administrative Agent has a perfected Lien), (iii) a Lien on
all of the existing and future equity interests in the Target, subject to no
other Lien other than Permitted Liens, and (iv) the Borrower shall have
submitted to the Administrative Agent for its approval a revised Schedule
6.01(b) to this Agreement reflecting the ownership structure of the Borrower and
its Subsidiaries;

 

  (iii)

if any Target Assets (or any assets of the Target) consist of fee-owned real
properties, then, with respect to such fee-owned real properties as

 

19



--------------------------------------------------------------------------------

 

constitute at least seventy-five percent (75%) of the aggregate value of the
fee-owned real properties included in the Target Assets and other assets of the
Target, as determined by the Administrative Agent in its reasonable discretion,
at no expense to the Administrative Agent, (i) record owner searches with
respect to each such fee-owned real property in form, terms and scope,
satisfactory to the Administrative Agent, and (ii) a mortgage, deed of trust or
deed to secure debt, as applicable, satisfactory to the Administrative Agent and
granting the Administrative Agent a perfected Lien on each such fee interest;
and

 

  (iv) such UCC financing statements, loan and security agreements and other
documents (including, without limitation, opinions of counsel to the Borrower
and the Target regarding, among other things, the authority of the Target to
guarantee the Obligations and to grant Liens) as the Administrative Agent may
reasonably request in connection with the conditions set forth in this subpart
(6);

 

(7) the Borrower shall have paid all reasonable costs and expenses incurred by
the Administrative Agent and its counsel in connection with such acquisition,
including, without limitation, all such costs and expenses incurred to satisfy
the conditions set forth in subpart (6) above; and

 

(8) the Administrative Agent shall have received such other assurances and
documentation as the Administrative Agent may reasonably request from time to
time in connection with the acquisition and the conditions set forth above.

 

Notwithstanding anything to the contrary set forth above, subject to Sections
12.10(b) and (e), the conditions set forth in subpart (6) shall not apply to the
acquisition of Target Assets (whether acquired in one or more related or
unrelated transactions) to the extent that the aggregate purchase price of such
Target Assets does not exceed $5,000,000.

 

“Permitted Acquisition Commitment” means, (a) as to any Lender, the obligation
of such Lender to make Permitted Acquisition Loans to the Borrower hereunder in
an aggregate principal amount at any time outstanding not to exceed the amount
so designated opposite such Lender’s name on Schedule 1.01A hereto, as the same
may be reduced or modified at any time or from time to time pursuant to the
terms hereof, and (b) as to all Lenders, the aggregate commitment of all Lenders
to make Permitted Acquisition Loans, as such amount may be reduced at any time
from time to time pursuant to the terms hereof. The Permitted Acquisition
Commitment of all Lenders on the Closing Date shall be Two Hundred Twenty-Five
Million Dollars ($225,000,000).

 

“Permitted Acquisition Facility” means the loan facility established pursuant to
Section 2.03.

 

“Permitted Acquisition Loan” means any of the loans made by the Lenders to the
Borrower pursuant to Section 2.03 and all such loans collectively as the context
requires.

 

20



--------------------------------------------------------------------------------

“Permitted Acquisition Notes” means the separate Permitted Acquisition Notes
made by the Borrower, payable to the order of each Lender, substantially in the
form of Exhibit A-1 hereto, evidencing the Permitted Acquisition Facility, and
any amendments and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Permitted Acquisition Note” means any of such Permitted Acquisition Notes.

 

“Permitted Debt” means any of the following:

 

(1) Debt under this Agreement (including, Guaranties of Debt under this
Agreement) and Debt under the Existing Credit Agreement on or prior to the
Closing Date;

 

(2) Permitted Junior Debt and Guaranties of Permitted Junior Debt;

 

(3) Debt of the Borrower or any Subsidiary Guarantor to any other Subsidiary
Guarantor;

 

(4) Debt of the type described in clause (i) of the definition “Debt,” provided
such Debt is incurred in connection with interest rate protection agreements
(including, Hedging Agreements) covering the floating rate portion of the
Obligations under this Agreement;

 

(5) Other Debt in existence on the Closing Date and set forth on Schedule 10.02
hereto;

 

(6) Other Debt, provided that the aggregate outstanding principal amount of such
Debt (with respect to all Credit Parties) does not exceed $10,000,000 at any
time; and

 

(7) Other Debt approved in advance by the Administrative Agent and the Required
Lenders in writing.

 

“Permitted Junior Debt” means the aggregate Debt of Inergy, L.P., the Borrower
and the Borrower’s Subsidiaries, which is either unsecured Debt, or second Lien
Debt that is subordinated to the Obligations pursuant to the terms of a
Subordination Agreement. Permitted Junior Debt may be incurred only so long as
each of the following conditions are satisfied: (i) at the time of the
incurrence of such Debt (a) no Default or Event of Default has occurred and is
continuing (or would result from the incurrence of such Debt), and (b) the
Consolidated Leverage Ratio of Inergy, L.P. is less than 5.00 to 1.00,
calculated on a pro forma basis; (ii) such Debt shall not mature, and no
installments of principal shall be due and payable on such Debt, prior to the
Termination Date; and (iii) such Debt shall not be incurred upon financial
covenants more restrictive than those set forth in this Agreement.

 

21



--------------------------------------------------------------------------------

“Permitted Liens” means any of the following:

 

(1) Liens for taxes, assessments or governmental charges not delinquent or being
contested in good faith and by appropriate proceedings and for which adequate
reserves in accordance with GAAP are maintained on the Borrower’s books;

 

(2) Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;

 

(3) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds, and other obligations of like nature arising in the ordinary course of
the Borrower’s business;

 

(4) Liens imposed by law, such as mechanics’, workers’, materialmen’s, carriers’
or other like liens (excluding, however, any statutory or other Lien in favor of
a landlord under a written or oral lease) arising in the ordinary course of the
Borrower’s business which secure the payment of obligations which are not past
due or which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are
maintained on the Borrower’s books;

 

(5) rights of way, zoning restrictions, easements and similar encumbrances
affecting the Borrower’s real property which do not materially interfere with
the use of such property;

 

(6) Liens in favor of the Administrative Agent;

 

(7) Second Liens securing Permitted Junior Debt that is subordinated to the
Obligations pursuant to the terms of a Subordination Agreement; and

 

(8) purchase money security interests for the purchase of equipment to be used
in the Borrower’s business, encumbering only the equipment so purchased, and
which secures only the purchase-money Debt incurred to acquire the equipment so
purchased and which Debt qualifies as Permitted Debt.

 

“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
maintained for employees of the Borrower.

 

“Pledge Agreements” means, collectively, (i) the Borrower Pledge Agreement, (ii)
the Inergy, L.P. Pledge Agreement and (iii) any other pledge agreement entered
into thereafter from any other Person holding an equity or other interest in any
of the Credit Parties (other than Inergy, L.P.), any Target or any other direct
or indirect Subsidiary of the Borrower, as pledgor, to the Administrative Agent,
as pledgee, securing all or any part of the Obligations or the payment

 

22



--------------------------------------------------------------------------------

and performance of all or any portion of the obligations under the applicable
Guaranty Agreements, each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Post-Closing Agreement” has the meaning assigned thereto in Section
5.02(a)(xiii).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia Bank, National Association (f/k/a First
Union National Bank) as its prime rate. Each change in the Prime Rate shall be
effective as of the opening of business on the day such change in the Prime Rate
occurs. The parties hereto acknowledge that the rate announced publicly by
Wachovia Bank, National Association (f/k/a First Union National Bank) as its
Prime Rate is an index or base rate and shall not necessarily be its lowest or
best rate charged to its customers or other banks.

 

“Register” has the meaning assigned thereto in Section 13.10(d).

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.

 

“Required Lenders” means, at any date, any combination of Lenders whose
Commitments aggregate at least sixty-six and two-thirds percent (66-2/3%) of the
Aggregate Commitment or, if the Credit Facilities have been terminated pursuant
to the terms hereof, the Administrative Agent and any combination of Lenders
holding at least sixty-six and two-thirds percent (66-2/3%) of the aggregate
Extensions of Credit.

 

“Risk Management Policy” means that certain Trading and Risk Management Policy
dated October 1, 2002 of the Borrower and its Subsidiaries, as the same may be
amended from time to time and adopted by the Board of Directors of the Borrower;
provided that a copy of each amendment shall be delivered to the Administrative
Agent prior to the effective date thereof.

 

“Second Amended and Restated Credit Agreement” has the meaning set forth in the
recitals to this Agreement.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreements” means, collectively, (i) each of the Subsidiary Security
Agreements, (ii) the Borrower Security Agreement, and (iii) all other security
agreements executed by the Borrower or any of its Subsidiaries in favor of the
Administrative Agent in connection with Permitted Acquisitions or pursuant to
Section 10.03(b), each in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.

 

23



--------------------------------------------------------------------------------

“Subordination Agreement” means a subordination agreement between the
Administrative Agent (on behalf of itself and the Lenders) and the holders of
any second Lien Permitted Junior Debt, in form and substance satisfactory to the
Administrative Agent and the Required Lenders, pursuant to which such second
Lien Permitted Junior Debt is subordinated to the Obligations, with only such
modifications as are approved by the Administrative Agent and the Required
Lenders.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other managers of such
corporation, partnership, limited liability company or other entity is at the
time, directly or indirectly, owned by or the management is otherwise controlled
by such Person (irrespective of whether, at the time, Capital Stock or other
ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified references to “Subsidiary” or “Subsidiaries” herein shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Subsidiary Guaranty Agreements” means, collectively, (i) each Guaranty (Amended
and Restated) executed by L & L Transportation, Inergy Transportation and Inergy
Sales, respectively, in favor of the Administrative Agent, dated the Closing
Date, and (ii) any amendments, renewals, restatements, replacements,
consolidations or other modifications thereof from time to time.

 

“Subsidiary Guarantor” means, collectively, (i) L & L Transportation, Inergy
Transportation and Inergy Sales, and (ii) any Target that executes and delivers
a Guaranty pursuant to clause (6)(ii) of the definition of “Permitted
Acquisition,” and specifically excludes the Excluded Subsidiary.

 

“Subsidiary Security Agreements” means, collectively, (i) each Security
Agreement (Amended and Restated) executed by L & L Transportation, Inergy
Transportation, and Inergy Sales, respectively, as debtor, to the Administrative
Agent, as secured party, dated the Closing Date, pursuant to which the
Administrative Agent is granted a Lien, as security for the payment and
performance of all obligations under the applicable Subsidiary Guaranty
Agreement, on all of L & L Transportation’s, Inergy Transportation’s, or Inergy
Sales’, as applicable, existing and future assets; and (ii) any amendments,
renewals, restatements, replacements, consolidations or other modifications
thereof from time to time.

 

“Swap Counterparty” as used in the Credit Documents means the Administrative
Agent, any Lender or any Affiliate thereof party to a Hedging Agreement with the
Borrower.

 

“Swingline Commitment” means Five Million Dollars ($5,000,000).

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.02.

 

“Swingline Lender” means Wachovia Bank, National Association (f/k/a First Union
National Bank), in its capacity as swingline lender hereunder.

 

24



--------------------------------------------------------------------------------

“Swingline Loan” means the swingline loans made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.

 

“Swingline Note” means the Swingline Note made by the Borrower payable to the
order of the Swingline Lender, substantially in the form of Exhibit A-3 hereto,
evidencing the Swingline Loans, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Swingline Termination Date” means the earlier to occur of (a) the resignation
of Wachovia Bank, National Association (f/k/a First Union National Bank) as
Administrative Agent in accordance with Section 12.09 and (b) the Termination
Date.

 

“Taxes” has the meaning assigned thereto in Section 4.16(a).

 

“Termination Date” means the earliest of (a) July 29, 2006, (b) the date of
termination by the Borrower of the Commitments in full pursuant to Section
4.04(a), and (c) the date of termination of the Credit Facilities pursuant to
Section 11.02(a).

 

“Third Amended and Restated Credit Agreement” has the meaning set forth in the
recitals to this Agreement.

 

“Total Funded Debt” means, with respect to the Borrower and its Consolidated
Subsidiaries, or Inergy, L.P. and its Consolidated Subsidiaries, as applicable,
at any time, the total amount of Debt at such time, whether such Debt is
matured, unmatured, absolute, contingent or otherwise.

 

“UCC” means the Uniform Commercial Code as in effect in the State where the
applicable Collateral is located, as amended or modified from time to time.

 

“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1994 Revision), effective January, 1994, International Chamber of Commerce
Publication No. 500.

 

“United States” means the United States of America.

 

“Unused Line Fee” has the meaning set forth in Section 4.08(a).

 

“Wachovia” means Wachovia Bank, National Association (f/k/a First Union National
Bank), a national banking association, and its successors.

 

“Working Capital Commitment” means (a) as to any Lender, the obligation of such
Lender to make Working Capital Loans to the Borrower hereunder in an aggregate
principal amount at any time outstanding not to exceed the amount so designated
opposite such Lender’s name on Schedule 1.01A hereto, as the same may be reduced
or modified at any time or from time to time pursuant to the terms hereof and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Working
Capital Loans, as such amount may be increased or reduced at any

 

25



--------------------------------------------------------------------------------

time or from time to time pursuant to the terms hereof. The Working Capital
Commitment of all Lenders on the Closing Date shall be Seventy-Five Million
Dollars ($75,000,000).

 

“Working Capital Facility” means the loan facility established pursuant to
Section 2.01.

 

“Working Capital Loan” means any of the Working Capital Loans made by the
Lenders to the Borrower pursuant to Section 2.01 and all such loans collectively
as the context requires.

 

“Working Capital Notes” means the collective reference to the Working Capital
Notes made by the Borrower payable to the order of each Lender, substantially in
the form of Exhibit A-2 hereto, evidencing the Working Capital Facility, and any
amendments and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Working Capital Note” means any of such Working Capital Notes.

 

SECTION 1.02. Other Definitions and Provisions.

 

(a) Use of Capitalized Terms. Unless otherwise defined therein, all capitalized
terms defined in this Agreement shall have the defined meanings when used in
this Agreement, the Notes and the other Credit Documents or any certificate,
report or other document made or delivered pursuant to this Agreement.

 

(b) Miscellaneous. Unless otherwise specified, a reference in this Agreement to
a particular section, subsection, Schedule or Exhibit is a reference to that
section, subsection, Schedule or Exhibit of this Agreement. The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and plural,
and pronouns stated in the masculine, feminine or neuter gender shall include
the masculine, the feminine and the neuter. All accounting terms not
specifically defined herein shall be construed in accordance with GAAP. Any
reference herein to “Charlotte time” shall refer to the applicable time of day
in Charlotte, North Carolina. This Agreement shall be construed without regard
to any presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.

 

ARTICLE II

 

THE CREDIT FACILITIES

 

SECTION 2.01. Working Capital Loans.

 

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make Working Capital Loans to the Borrower from time to time from the Closing
Date to, but not including, the Termination Date, as requested by the Borrower
in accordance with the terms of Section 4.01; provided, that (i) the aggregate
principal amount of all outstanding Working Capital Loans (after giving effect
to any amount requested and the application of the proceeds thereof) shall not
exceed the Working Capital Commitment less the sum of all outstanding Swingline
Loans and

 

26



--------------------------------------------------------------------------------

L/C Obligations; (ii) the aggregate principal amount of all outstanding Working
Capital Loans (after giving effect to any amount requested) shall not exceed the
Borrowing Base less the sum of all outstanding Swingline Loans and L/C
Obligations; (iii) the principal amount of outstanding Working Capital Loans
from any Lender to the Borrower shall not at any time exceed such Lender’s
Working Capital Commitment less such Lender’s Commitment Percentage of L/C
Obligations and outstanding Swingline Loans; and (iv) the principal amount of
all Lenders’ Extensions of Credit (after giving effect to any amount requested
and the application of the proceeds thereof) shall not at any time exceed the
Aggregate Commitment. Each Working Capital Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage of the aggregate
principal amount of Working Capital Loans requested on such occasion. Subject to
the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Working Capital Loans.

 

SECTION 2.02. Swingline Loans.

 

(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time from the Closing Date through, but not including, the Swingline Termination
Date; provided, that the aggregate principal amount of all outstanding Swingline
Loans (after giving effect to any amount requested and the application of the
proceeds thereof), shall not exceed the lesser of (i) the Working Capital
Commitment less the sum of all outstanding Working Capital Loans and L/C
Obligations, (ii) the Borrowing Base less the sum of all outstanding Working
Capital Loans and L/C Obligations and (iii) the Swingline Commitment. Each
Lender acknowledges that the aggregate principal amount of all outstanding
Swingline Loans made by the Swingline Lender, when taken together with the
aggregate principal amount of all outstanding Working Capital Loans made by the
Swingline Lender, may exceed the Swingline Lender’s Working Capital Commitment.
Upon and during the continuance of a Default or an Event of Default, the
Borrower shall no longer have the option of requesting Swingline Loans.

 

(b) Refunding.

 

  (i)

Swingline Loans shall be reimbursed fully by the Lenders on demand by the
Swingline Lender. Such reimbursements shall be made by the Lenders in accordance
with their respective Commitment Percentages and shall thereafter be reflected
as Working Capital Loans of the Lenders on the books and records of the
Administrative Agent; provided that no Lender shall be required to reimburse any
Swingline Loan if, after giving effect to such reimbursement, the aggregate
principal amount of such Lender’s Working Capital Loans outstanding would exceed
such Lender’s Working Capital Commitment. Each Lender shall fund its respective
Commitment Percentage of Working Capital Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 2:00 p.m. (Charlotte time) on the next succeeding
Business Day after such demand is made. No Lender’s obligation to fund its
respective Commitment Percentage of a Swingline Loan shall be affected by any
other Lender’s failure to fund its

 

27



--------------------------------------------------------------------------------

 

Commitment Percentage of a Swingline Loan, nor shall any Lender’s Commitment
Percentage be increased as a result of any such failure of any other Lender to
fund its Commitment Percentage of a Swingline Loan.

 

  (ii) The Borrower shall pay to the Swingline Lender on demand the amount of
such Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower or any
Subsidiary of the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy or otherwise, the loss of the amount so recovered shall be
ratably shared among all the Lenders in accordance with their respective
Commitment Percentages.

 

  (iii) Each Lender acknowledges and agrees that its obligation to refund
Swingline Loans in accordance with the terms of this Section 2.02 is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the existence of a Default or an Event of Default
other than a Default or Event of Default that the Swingline Lender had actual
knowledge of at the time such Swingline Loan was made. Further, each Lender
agrees and acknowledges that if prior to the refunding of any outstanding
Swingline Loans pursuant to this Section 2.02, one of the events described in
Section 11.01(h) or (i) shall have occurred, each Lender will, on the next
Business Day, purchase an undivided participating interest in the Swingline Loan
in an amount equal to its Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Lender will immediately transfer to the Swingline Lender,
in immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Lender a certificate
evidencing such participation dated the date of receipt of such funds and for
such amount. Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded).

 

28



--------------------------------------------------------------------------------

SECTION 2.03. Permitted Acquisition Loans.

 

Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make Permitted Acquisition Loans to the Borrower from time to time from the
Closing Date to, but not including, the Termination Date, as requested by the
Borrower in accordance with the terms of Section 4.01(a); provided, that (i) the
aggregate principal amount of all outstanding Permitted Acquisition Loans (after
giving effect to any amount requested) shall not exceed the Permitted
Acquisition Commitment, (ii) the principal amount of outstanding Permitted
Acquisition Loans from any Lender to the Borrower shall not at any time exceed
such Lender’s Permitted Acquisition Commitment, and (iii) the aggregate
principal amount of all Lenders’ Extensions of Credit shall not at any time
exceed the Aggregate Commitment. Each Permitted Acquisition Loan by a Lender
shall be in a principal amount equal to such Lender’s Commitment Percentage of
the aggregate principal amount of Permitted Acquisition Loans requested or
required on such occasion. Subject to the terms and conditions hereof, the
Borrower may borrow, repay and reborrow Permitted Acquisition Loans hereunder.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.01. L/C Commitment.

 

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender,
in reliance on the agreements of the other Lenders set forth in Section 3.04(a),
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day from the Closing Date to, but not including,
the date that is ninety (90) days prior to the Termination Date in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate principal amount of outstanding Working Capital
Loans, plus the aggregate principal amount of outstanding Swingline Loans, plus
the aggregate amount of L/C Obligations would exceed the lesser of (1) the
Working Capital Commitment and (2) the Borrowing Base.

 

(b) Each Letter of Credit shall (i) be denominated in Dollars in a minimum
amount of $100,000, (ii) be a standby letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) expire on a date not later
than the Termination Date and that is otherwise satisfactory to the Issuing
Lender and (iv) be subject to the Uniform Customs and/or ISP 98, as set forth in
the Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of Missouri. The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.

 

29



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, the Existing Letters of Credit set forth on
Schedule 3.01 hereto shall be deemed issued under this Agreement and shall
constitute Letters of Credit for all purposes under this Agreement. Upon the
initial expiration of each Existing Letter of Credit, the Borrower shall
terminate and cancel each such Existing Letter of Credit and request a new
Letter of Credit to be issued in replacement thereof.

 

SECTION 3.02. Procedure for Issuance of Letters of Credit.

 

The Borrower may from time to time request that the Issuing Lender issue a
Letter of Credit by delivering to the Issuing Lender at the Administrative
Agent’s Office an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender shall process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.01 and Article V, promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than two (2) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower. The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s L/C Participation therein.

 

SECTION 3.03. Commissions and Other Charges.

 

(a) The Borrower shall pay to the Administrative Agent, for the account of the
Issuing Lender and the L/C Participants, a letter of credit commission with
respect to each Letter of Credit in an amount equal to the product of (i) the
average daily maximum amount available to be drawn during the relevant quarter
under such Letter of Credit, and (ii) 1.50% (determined on a per annum basis).
Such commission shall be payable quarterly in arrears on the last Business Day
of each calendar quarter and on the Termination Date. The Administrative Agent
shall, promptly following its receipt thereof, distribute to the Issuing Lender
and the L/C Participants all commissions received pursuant to this Section
3.03(a) in accordance with their respective Commitment Percentages.

 

(b) In addition to the foregoing commission, the Borrower shall pay to the
Administrative Agent, for the account of the Issuing Lender, a fronting fee with
respect to each Letter of Credit issued on or after the Closing Date in an
amount equal to the product of (i) the face amount of such Letter of Credit and
(ii) one quarter of one percent (0.25%). Such fronting fee shall be payable in
arrears on the last Business Day of each calendar quarter for each day such
Letter of Credit is issued and outstanding.

 

(c) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred

 

30



--------------------------------------------------------------------------------

or charged by the Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit.

 

SECTION 3.04. L/C Participations.

 

(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower through a Working Capital Loan or otherwise in accordance with the
terms of this Agreement, such L/C Participant shall pay to the Issuing Lender
upon demand at the Issuing Lender’s address for notices specified herein an
amount equal to such L/C Participant’s Commitment Percentage of the amount of
such draft, or any part thereof, which is not so reimbursed.

 

(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify each L/C Participant of the amount and due date
of such required payment and such L/C Participant shall pay to the Issuing
Lender the amount specified on the applicable due date. If any such amount is
paid to the Issuing Lender after the date such payment is due, such L/C
Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate (or Base Rate, if such amount is not paid within three Business Days
of demand) as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the Issuing Lender with respect to
any amounts owing under this Section 3.04(b) shall be conclusive in the absence
of manifest error. With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.04(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte
time) on any Business Day, such payment shall be due that Business Day, and (B)
after 1:00 p.m. (Charlotte time) on any Business Day, such payment shall be due
on the following Business Day.

 

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Commitment
Percentage of such payment in accordance with this Section 3.04, the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise) or any payment of interest on account thereof,
the Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, that in the event that any such payment received by the
Issuing

 

31



--------------------------------------------------------------------------------

Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

SECTION 3.05. Reimbursement Obligation of the Borrower.

 

In the event of any drawing under any Letter of Credit, the Borrower agrees to
reimburse (either with the proceeds of a Working Capital Loan as provided for in
this Section 3.05 or with funds from other sources), in same day funds, the
Issuing Lender on each date on which the Issuing Lender notifies the Borrower of
the date and amount of a draft paid under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.03(c)
incurred by the Issuing Lender in connection with such payment. Unless the
Borrower shall immediately notify the Issuing Lender that the Borrower intends
to reimburse the Issuing Lender for such drawing from other sources or funds,
the Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Lenders make a Working Capital Loan
bearing interest at the Base Rate on such date in the amount of (a) such draft
so paid and (b) any amounts referred to in Section 3.03(c) incurred by the
Issuing Lender in connection with such payment, and the Lenders shall make a
Working Capital Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse the Issuing Lender for the
amount of the related drawing and costs and expenses. Each Lender acknowledges
and agrees that its obligation to fund a Working Capital Loan in accordance with
this Section 3.05 to reimburse the Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the existence of a
Default or an Event of Default other than a Default or Event of Default that the
Issuing Bank had actual knowledge of at the time of the issuance of such Letter
of Credit. If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse the Issuing Lender as
provided above, the unreimbursed amount of such drawing shall bear interest in
the rate which would be payable on any outstanding Base Rate Loans which were
then overdue from the date such amounts become payable (whether at stated
maturity, by acceleration or otherwise) until payment in full.

 

SECTION 3.06. Obligations Absolute.

 

The Borrower’s obligations under this Article III (including without limitation
the Reimbursement Obligation) shall be absolute and unconditional under any and
all circumstances and irrespective of any set-off, counterclaim or defense to
payment which the Borrower may have or have had against the Issuing Lender or
any beneficiary of a Letter of Credit or any other Person. The Borrower also
agrees that the Issuing Lender and the L/C Participants shall not be responsible
for, and the Borrower’s reimbursement obligation under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross

 

32



--------------------------------------------------------------------------------

negligence or willful misconduct. The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct and in accordance with the standards of care specified in
ISP 98 or the Uniform Customs, as the case may be, and, to the extent not
inconsistent therewith, the UCC, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender or any L/C Participant to the
Borrower.

 

ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

SECTION 4.01. Procedure for Advances of Loans.

 

(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached hereto as Exhibit B (a
“Notice of Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on the
same Business Day for each Base Rate Loan and each Swingline Loan and (ii) at
least three (3) Business Days before each LIBOR Rate Loan, of its intention to
borrow, specifying (A) the date of such borrowing, which shall be a Business
Day, (B) the amount of such borrowing, which shall be (x) with respect to each
LIBOR Rate Loan, in a principal amount of $2,000,000 or a whole multiple of
$500,000 in excess thereof, (y) with respect to each Base Rate Loan, in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof, and (z) with respect to each Swingline Loan, in a principal amount of
$250,000 or a whole multiple of $50,000 in excess thereof, (C) whether such Loan
is to be a Working Capital Loan, Swingline Loan or Permitted Acquisition Loan,
(D) in the case of a Working Capital Loan or Permitted Acquisition Loan, whether
such Loan is to be a LIBOR Rate Loan or Base Rate Loan, and (E) in the case of a
LIBOR Rate Loan, the duration of the Interest Period applicable thereto. A
Notice of Borrowing received after 11:00 a.m. (Charlotte time) shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Lenders of each Notice of Borrowing.

 

(b) Disbursement of Loans. Not later than 2:00 p.m. (Charlotte time) on the
proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
as applicable, (A) such Lender’s Commitment Percentage of the Working Capital
Loans to be made on such borrowing date, and (B) such Lender’s Commitment
Percentage of the Permitted Acquisition Loans to be made on such borrowing date,
and (ii) the Swingline Lender will make available to the Administrative Agent,
for the account of the Borrower, at the office of the Administrative Agent in
funds immediately available to the Administrative Agent, the Swingline Loans to
be made to the Borrower on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 4.01 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or such other account as may be otherwise agreed upon by
the Borrower and the Administrative Agent from

 

33



--------------------------------------------------------------------------------

time to time. Subject to Section 4.12, the Administrative Agent shall not be
obligated to disburse the portion of the proceeds of any Working Capital Loan,
Permitted Acquisition Loan or Swingline Loan requested pursuant to this Section
4.01 to the extent that any Lender (or the Swingline Lender, in the case of
Swingline Loans) has not made available to the Administrative Agent its
applicable Commitment Percentage of such Loan. Working Capital Loans to be made
for the purpose of refunding Swingline Loans shall be made by the Lenders as
provided in Section 2.02(b).

 

SECTION 4.02. Repayment of Loans.

 

(a) Repayment on Termination Date. On the Termination Date, the Borrower shall
repay the outstanding principal amount of (i) all Working Capital Loans,
Permitted Acquisition Loans and Reimbursement Obligations in full and (ii) to
the extent the Swingline Termination Date has not occurred, all Swingline Loans
in full, together, in each case, with all accrued but unpaid interest thereon.

 

(b) Cleandown Period. Notwithstanding anything to the contrary in this Agreement
and commencing with the Fiscal Year beginning October 1, 2004, the Borrower must
reduce to and/or maintain at $4,000,000 or less, as the case may be, the
aggregate outstanding principal balance of all Working Capital Loans and
Swingline Loans for a period of not less than thirty (30) consecutive days
during each Cleandown Period.

 

(c) Mandatory Repayment of Working Capital Loans. If at any time the outstanding
principal amount of all Working Capital Loans, plus the sum of all outstanding
Swingline Loans and L/C Obligations, as of such date exceeds the lesser of (i)
Working Capital Commitment and (ii) the Borrowing Base, the Borrower shall repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Lenders, the aggregate outstanding
Working Capital Loans, Swingline Loans and L/C Obligations in an amount equal to
such excess with each such repayment applied first to the principal amount of
outstanding Swingline Loans, second to the principal amount of outstanding
Working Capital Loans and third, with respect to any Letters of Credit then
outstanding, a payment of cash collateral into a cash collateral account opened
by the Borrower with the Administrative Agent, for the benefit of the Lenders
(such cash collateral to be applied in accordance with Section 11.02(b)). Each
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 4.14.

 

(d) Mandatory Repayment of Permitted Acquisition Loans. If at any time the
outstanding principal amount of all Permitted Acquisition Loans exceeds the
Permitted Acquisition Commitment, the Borrower shall repay immediately upon
notice from the Administrative Agent, by payment to the Administrative Agent for
the account of the Lenders, the Permitted Acquisition Loans in an amount equal
to such excess. Each such repayment shall be accompanied by any amount required
to be paid pursuant to Section 4.14.

 

(e) Asset Dispositions. If the Borrower or any of its Subsidiaries sells or
otherwise disposes of any assets (other than the sale of inventory and motor
vehicles in the ordinary course of the Borrower’s business and the sale or
disposition of obsolete or worn-out

 

34



--------------------------------------------------------------------------------

equipment), or if any Collateral or other assets of the Borrower or its
Subsidiaries is taken by condemnation or other governmental taking, then in each
case the Borrower shall pay to the Administrative Agent for the account of the
Lenders unless otherwise agreed by the Required Lenders, as a mandatory
prepayment of the Loans (in the manner set forth below), a sum equal to the net
proceeds received by the Borrower or Subsidiary from such sale or condemnation;
provided, however, that (i) the Borrower shall not be obligated to remit the
first $5,000,000 of any such proceeds received in any Fiscal Year, and (ii) the
Borrower shall not be obligated to remit any such proceeds to the Administrative
Agent if, prior to such sale or condemnation, the Borrower gives the
Administrative Agent written notice that the Borrower intends to use such
proceeds to purchase replacement assets of a similar type within sixty (60) days
thereafter (such notice to specify in reasonable detail the nature and specifics
of such replacement purchase) and such proceeds are in fact used within such
time period to purchase such replacement assets.

 

(f) Issuance of Debt or Equity. If the Borrower, any of its Subsidiaries or any
special purpose financing vehicle established by any of them (i) incurs any Debt
(other than (1) refinancing Debt existing on the Closing Date in an amount not
to exceed such existing Debt, and (2) Debt that complies with the requirements
of subparts (2), (6) or (7) of the definition of Permitted Debt, or (ii) issues
any Capital Stock (other than Capital Stock issued in connection with the
exercise of stock options in the ordinary course of business and consistent with
past practices), after the Closing Date, then, in any such case, the Borrower
shall pay to the Administrative Agent for the account of the Lenders, unless
otherwise agreed by the Required Lenders, as a mandatory prepayment of the Loans
(in the manner set forth below), a sum equal to the net cash proceeds received
by the Borrower therefrom.

 

(g) Order of Application of Mandatory Prepayments. Any prepayment pursuant to
Sections 4.02(e) or (f) shall be applied first to the outstanding principal
balance of the Permitted Acquisition Loans, and, upon payment in full thereof,
then to the outstanding principal balance of the Swingline Loans, and, upon
payment in full thereof, then to the outstanding principal balance of the
Working Capital Loans. Each such prepayment shall be accompanied by any amount
required to be paid pursuant to Section 4.14.

 

(h) Voluntary Prepayments. The Borrower shall have the right, without penalty or
premium, to prepay the Working Capital Loans, the Permitted Acquisition Loans,
and the Swingline Loans, in whole or in part, at any time and from time to time
after the Closing Date, subject, however, to the following terms and conditions:
(1) the Borrower shall give the Administrative Agent (x) at least three (3)
Business Days prior written notice of its intent to prepay any LIBOR Loan and
(y) written notice prior to 11:00 a.m. on the date of the proposed prepayment of
its intent to prepay any Base Rate Loan or Swingline Loan; (2) such notice shall
specify the amount of the Loan to be prepaid, the type of Loan to be prepaid,
and in the case of LIBOR Loans, the specific LIBOR Loans to which such
prepayment is to apply; (3) each prepayment of a LIBOR Loan shall be in an
amount of not less than $2,000,000 and be a whole multiple of $500,000 (unless
the outstanding principal balance of such Loan is less than $2,000,000, in which
event such prepayment shall be an amount equal to such outstanding principal
balance); (4) each prepayment of a Base Rate Loan shall be in an amount of not
less than $1,000,000 and be a whole multiple of $100,000 (unless the outstanding
principal balance of such Base Rate Loan is less then $1,000,000, in which event
such prepayment shall be an

 

35



--------------------------------------------------------------------------------

amount equal to such outstanding principal balance); and (5) each prepayment of
a Swingline Loan shall be an amount of not less than $250,000 and a whole
multiple of $50,000 (unless the outstanding principal balance of such Swingline
Loan is less than $250,000, in which event such prepayment shall be an amount
equal to such outstanding principal balance). Each such prepayment shall be
accompanied by any amount required to be paid pursuant to Section 4.14.

 

SECTION 4.03. Notes.

 

(a) Working Capital Notes. Each Lender’s Working Capital Loans and the
obligation of the Borrower to repay such Working Capital Loans shall be
evidenced by a separate Working Capital Note executed by the Borrower payable to
the order of such Lender representing the Borrower’s obligation to pay such
Lender’s Working Capital Commitment or, if less, the aggregate unpaid principal
amount of all Working Capital Loans made and to be made by such Lender to the
Borrower hereunder, plus interest and all other fees, charges and other amounts
due thereon. Each Working Capital Note shall be dated the date hereof and shall
bear interest on the unpaid principal amount thereof at the applicable interest
rate per annum specified in Section 4.06.

 

(b) Permitted Acquisition Notes. Each Lender’s Permitted Acquisition Loans and
the obligation of the Borrower to repay such Permitted Acquisition Loans shall
be evidenced by a Permitted Acquisition Note executed by the Borrower payable to
the order of such Lender representing the Borrower’s obligation to pay such
Lender’s Permitted Acquisition Commitment or, if less, the aggregate unpaid
principal amount of all Permitted Acquisition Loans made and to be made by such
Lender to the Borrower hereunder, plus interest and all other fees, charges and
other amounts due thereon. Each Permitted Acquisition Note shall be dated the
date hereof and shall bear interest on the unpaid principal amount thereof at
the applicable interest rate per annum specified in Section 4.06.

 

(c) Swingline Note. The Swingline Loans and the obligation of the Borrower to
repay such Swingline Loans shall be evidenced by the Swingline Note executed by
the Borrower payable to the order of the Swingline Lender representing the
Borrower’s obligation to pay the Swingline Lender the aggregate unpaid principal
amount of all Swingline Loans made and to be made by the Swingline Lender to the
Borrower hereunder, plus interest and all other fees, charges and other amounts
due thereon. The Swingline Note shall be dated the date hereof and shall bear
interest on the unpaid principal amount thereof at the applicable interest rate
specified in Section 4.06.

 

36



--------------------------------------------------------------------------------

SECTION 4.04. Permanent Reduction of the Commitments.

 

(a) Voluntary Reduction. The Borrower shall have the right, without penalty or
premium, to permanently reduce all or a portion of the Working Capital
Commitment or the Permitted Acquisition Commitment, at any time and from time to
time after the Closing Date, subject, however, to the following terms and
conditions: (1) the Borrower shall give the Administrative Agent at least three
(3) Business Day prior written notice of its intent to reduce the Working
Capital Commitment or the Permitted Acquisition Commitment, as applicable, and
(2) each reduction shall be in an aggregate principal amount not less than
$1,000,000 or any whole multiple of $500,000 in excess thereof.

 

(b) No Mandatory Reduction of Working Capital Commitment or Permitted
Acquisition Commitment. Any mandatory prepayment of a Working Capital Loan
required to be made pursuant to Section 4.02 shall not cause the Working Capital
Commitment to be reduced. Any mandatory prepayment of a Permitted Acquisition
Loan required to be made pursuant to Section 4.02 shall not cause the Permitted
Acquisition Commitment to be reduced.

 

(c) Repayment of Excess Loans. Each permanent reduction permitted pursuant to
Section 4.04(a), with respect to outstanding Working Capital Loans, Swingline
Loans and L/C Obligations, shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Working Capital Loans and
Swingline Loans, of the Lenders to the Working Capital Commitment as so reduced.
If the Working Capital Commitment as so reduced (and after the application of
the payment in the preceding sentence) is less than the aggregate amount of all
outstanding L/C Obligations, the Borrower shall be required to deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such L/C Obligations. Each
permanent reduction permitted pursuant to Section 4.04(a), with respect to
Permitted Acquisition Loans shall be accompanied by a payment of principal
sufficient to reduce the aggregate outstanding Permitted Acquisition Loans to
the Permitted Acquisition Commitment, as so reduced. If the reduction of the
Working Capital Commitment or the Permitted Acquisition Commitment, as
applicable, requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 4.14.

 

SECTION 4.05. Termination of Credit Facilities.

 

(a) The Working Capital Facility, the Permitted Acquisition Facility and the L/C
Facility shall terminate, and each of the Working Capital Commitment and the
Permitted Acquisition Commitment shall be automatically reduced to zero on the
Termination Date.

 

(b) The Swingline Facility shall terminate, and the Swingline Commitment shall
be automatically reduced to zero, on the Swingline Termination Date.

 

SECTION 4.06. Interest.

 

(a) Interest Rate Options. Subject to the provisions of this Section 4.06, at
the election of the Borrower, the aggregate unpaid principal balance of (i) each
Loan (other than Swingline Loans) shall bear interest at the Base Rate plus the
Applicable Margin or the LIBOR

 

37



--------------------------------------------------------------------------------

Rate plus the Applicable Margin as set forth below; provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date, and
(ii) each Swingline Loan shall bear interest at the Base Rate plus the
Applicable Margin. The Borrower shall select the rate of interest and Interest
Period, if any, applicable to any LIBOR Rate Loan at the time a Notice of
Borrowing is given pursuant to Section 4.01(a) or at the time a Notice of
Conversion/Continuation is given pursuant to Section 4.07. Each Loan (including
each Swingline Loan) or portion thereof bearing interest based on the Base Rate
shall be a “Base Rate Loan”, and each Loan or portion thereof bearing interest
based on the LIBOR Rate shall be a “LIBOR Rate Loan.” Any Loan or any portion
thereof as to which the Borrower has not duly specified an interest rate as
provided herein shall be deemed a Base Rate Loan.

 

(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Section 4.06(a), shall elect an interest
period (each, an “Interest Period”) to be applicable to such Loan, which
Interest Period shall be a period of one (1), two (2), three (3), or six (6)
months (or twelve (12) months, if available, and consented to by the
Administrative Agent and the Lenders ); provided that:

 

  (i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
next preceding Interest Period expires;

 

  (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the next preceding Business Day;

 

  (iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

  (iv) no Interest Period shall extend beyond the Termination Date; and

 

  (v) there shall be no more than eight (8) Interest Periods outstanding at any
time.

 

(c) Default Rate. Subject to Section 11.03, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum three percent (3%) in excess of the rate then
applicable to LIBOR Rate Loans until the

 

38



--------------------------------------------------------------------------------

end of the applicable Interest Period and thereafter at a rate equal to three
percent (3%) in excess of the rate then applicable to Base Rate Loans, (iii) all
outstanding Swingline Loans shall bear interest at a rate per annum equal to
three percent (3%) in excess of the rate then applicable to Swingline Loans and
(iv) all outstanding Base Rate Loans shall bear interest at a rate per annum
equal to three percent (3%) in excess of the rate then applicable to Base Rate
Loans. Interest shall continue to accrue on the Notes after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
payable in arrears on the last Business Day of each calendar quarter commencing
June 30, 2004; and interest on each LIBOR Rate Loan shall be payable on the last
day of each Interest Period applicable thereto, and if such Interest Period
extends over three (3) months, at the end of each three (3) month interval
during such Interest Period. All interest rates, fees and commissions provided
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed; provided, however, that interest on each Base
Rate Loan that is based on the Prime Rate shall be computed on the basis of a
365-day or 366-day year, as applicable, and assessed for the actual number of
days elapsed.

 

(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under any of the Notes charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option promptly refund to the Borrower any interest received by Lenders in
excess of the maximum lawful rate or shall apply such excess to the principal
balance of the Obligations. It is the intent hereof that the Borrower not pay or
contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.

 

39



--------------------------------------------------------------------------------

SECTION 4.07. Notice and Manner of Conversion or Continuation of Loans.

 

Provided that no Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time all or any portion of
its outstanding Base Rate Loans in a principal amount equal to $2,000,000 or any
whole multiple of $500,000 in excess thereof into a LIBOR Rate Loan or (b) upon
the expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof into Base Rate Loans or (ii)
continue such LIBOR Rate Loans as LIBOR Rate Loans. Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice in the form attached
as Exhibit D (a “Notice of Conversion/Continuation”) not later than 11:00 a.m.
(Charlotte time) three (3) Business Days before the day on which a proposed
conversion or continuation of such Loan is to be effective specifying (A) the
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which date shall be a
Business Day), (C) the principal amount of such Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. If a LIBOR Rate Loan is not converted or continued as
a new LIBOR Rate Loan as provided in this Section, such LIBOR Rate Loan shall in
the last day of the applicable Interested Period be converted into a Base Rate
Loan. The Administrative Agent shall promptly notify the Lenders of such Notice
of Conversion/Continuation.

 

SECTION 4.08. Fees.

 

(a) Unused Line Fee. The Borrower agrees to pay to the Administrative Agent for
the account of the Lenders, on the last Business Day of each quarter for the
immediately preceding quarter and on the Termination Date, a fee (the “Unused
Line Fee”) equal to (a) the Applicable Margin, as in effect on such day, times
(b) the difference between (1) (i) from the Closing Date through September 30,
2004, the lesser of the Aggregate Commitment and $275,000,000 and (ii) for each
quarter thereafter, the Aggregate Commitment, and (2) the Average Quarterly Loan
Balance for such preceding quarter. If, during any quarter, this Agreement is
terminated on a date other than the last Business Day of such quarter, then the
Unused Line Fee shall be pro-rated for such quarter on a daily basis.

 

(b) Administrative Agent’s and Other Fees. To compensate the Administrative
Agent, the Borrower agrees to pay to the Administrative Agent, for its account,
the fees set forth in the separate fee letter dated May 5, 2004, executed by the
Borrower and the Administrative Agent.

 

SECTION 4.09. Manner of Payment.

 

Each payment by the Borrower on account of the principal of or interest on the
Loans or of any fee, commission or other amounts payable to the Lenders under
this Agreement or any Note shall be made not later than 1:00 p.m. (Charlotte
time) on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective

 

40



--------------------------------------------------------------------------------

applicable Commitment Percentages, in Dollars, in immediately available funds
and shall be made without any set-off, counterclaim or deduction whatsoever. Any
payment received after such time but before 2:00 p.m. (Charlotte time) on such
day shall be deemed a payment on such date for the purposes of Section 11.01,
but for all other purposes shall be deemed to have been made on the next
succeeding Business Day. Any payment received after 2:00 p.m. (Charlotte time)
shall be deemed to have been made on the next succeeding Business Day for all
purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with such
Lender’s applicable Commitment Percentage and shall wire advice of the amount of
such credit to each Lender. Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.13,
4.14, 4.15, 4.16 or 13.02 shall be paid to the Administrative Agent for the
account of the applicable Lender. Any payment required to be made under Section
4.02 that is due on a date that is not a Business Day shall be due on the next
Business Day.

 

SECTION 4.10. Crediting of Payments and Proceeds.

 

In the event that the Borrower shall fail to pay any of the Obligations when due
and the Obligations have been accelerated pursuant to Section 11.02, all
payments received by the Lenders upon the Notes and the other Obligations and
all net proceeds from the enforcement of the Obligations shall be applied first
to all expenses then due and payable by the Borrower hereunder, then to all
indemnity obligations then due and payable by the Borrower hereunder, then to
all Administrative Agent’s fees then due and payable, then to all fees and
commissions then due and payable, then to accrued and unpaid interest on the
Swingline Note to the Swingline Lender, then to the unpaid principal amount
outstanding under the Swingline Note to the Swingline Lender, then to accrued
and unpaid interest on the Working Capital Notes, the Permitted Acquisition
Notes and the Reimbursement Obligations (pro rata in accordance with all such
amounts due), then to the principal amount of the Working Capital Notes, the
Permitted Acquisition Notes, the Reimbursement Obligations and obligations under
Hedging Agreements (pro rata in accordance with all such amounts due) and then
to the cash collateral account described in Section 11.02(b) to the extent of
any L/C Obligations then outstanding, in that order.

 

SECTION 4.11. Adjustments.

 

If any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or interest thereon, or if any
Lender shall at any time receive any collateral in respect to the Obligations
owing to it (whether voluntarily or involuntarily, by set-off or otherwise) in a
greater proportion than any such payment to and collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, or
interest thereon, such Benefited Lender shall purchase for cash from the other
Lenders such portion of each such other Lender’s Extensions of Credit, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefited Lender, such purchase shall
be rescinded, and the

 

41



--------------------------------------------------------------------------------

purchase price and benefits returned to the extent of such recovery, but without
interest. The Borrower agrees that each Lender so purchasing a portion of
another Lender’s Extensions of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

 

SECTION 4.12. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.

 

The obligations of the Lenders under this Agreement to make the Loans and issue
or participate in Letters of Credit are several and are not joint or joint and
several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed borrowing date that such Lender will not make
available to the Administrative Agent such Lender’s ratable portion of the
amount to be borrowed on such date (which notice shall not release such Lender
of its obligations hereunder), the Administrative Agent may assume that such
Lender has made such portion available to the Administrative Agent on the
proposed borrowing date in accordance with Section 4.01(b) and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If such amount is made
available to the Administrative Agent on a date after such borrowing date, such
Lender shall pay to the Administrative Agent on demand an amount, until paid,
equal to the product of (a) the amount not made available by such Lender in
accordance with the terms hereof, times (b) the daily average Federal Funds Rate
(or, if such amount is not made available for a period of three (3) Business
Days after the borrowing date, the Base Rate) during such period as determined
by the Administrative Agent, times (c) a fraction the numerator of which is the
number of days that elapse from and including such borrowing date to the date on
which such amount not made available by such Lender in accordance with the terms
hereof shall have become immediately available to the Administrative Agent and
the denominator of which is 360. A certificate of the Administrative Agent with
respect to any amounts owing under this Section 4.12 shall be conclusive, absent
manifest error. If such Lender’s Commitment Percentage of such borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days of such borrowing date, then the Administrative Agent shall be
entitled to recover such amount made available by the Administrative Agent with
interest thereon at the rate per annum applicable to Base Rate Loans hereunder,
on demand, from the Borrower. The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

SECTION 4.13. Changed Circumstances; Laws Affecting LIBOR Rate Availability;
Etc.

 

(a) Changed Circumstances. If, with respect to any Interest Period, the
Administrative Agent or any Lender (after consultation with Administrative
Agent) shall determine that, by reason of circumstances affecting the foreign
exchange and interbank markets generally, deposits in eurodollars, in the
applicable amounts are not being quoted via Telerate Page 3750 or offered to the
Administrative Agent or such Lender for such Interest Period, then

 

42



--------------------------------------------------------------------------------

the Administrative Agent shall forthwith give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loans together with accrued interest thereon, on the last day of
the then current Interest Period applicable to such LIBOR Rate Loan or convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as of the last day of such Interest Period.

 

(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Authority, central bank or comparable agency, shall make it unlawful
or impossible for any of the Lenders (or any of their respective Lending
Offices) to honor its obligations hereunder to make or maintain any LIBOR Rate
Loan, such Lender shall promptly give notice thereof to the Administrative Agent
and the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make LIBOR Rate Loans and the right of the Borrower to convert any Loan or
continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter the
Borrower may select only Base Rate Loans hereunder, and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto as a LIBOR Rate Loan, the
applicable LIBOR Rate Loan shall immediately be converted to a Base Rate Loan
for the remainder of such Interest Period.

 

(c) Increased Costs. If, after the date hereof, the introduction of, or any
change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with any request or
directive (whether or not having the force of law) of such Governmental
Authority, central bank or comparable agency:

 

  (i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Note, Letter of
Credit or Application or shall change the basis of taxation of payments to any
of the Lenders (or any of their respective Lending Offices) of the principal of
or interest on any Note, Letter of Credit or Application or any other amounts
due under this Agreement in respect thereof (except for changes in the rate of
tax on the overall net income of any of the Lenders or any of their respective
Lending Offices imposed by the jurisdiction in which such Lender is organized or
is or should be qualified to do business or such Lending Office is located); or

 

43



--------------------------------------------------------------------------------

  (ii) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Note;

 

and the result of any of the foregoing is to increase the costs to any of the
Lenders of making or maintaining any Loan or issuing or participating in Letters
of Credit or to reduce the yield or amount of any sum received or receivable by
any of the Lenders under this Agreement or under the Notes or Letters of Credit
or Application, then such Lender shall promptly notify the Administrative Agent,
and the Administrative Agent shall promptly notify the Borrower of such fact and
demand compensation therefor and, within ten (10) Business Days after such
notice by the Administrative Agent, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or Lenders for such
increased cost or reduction. The Administrative Agent will promptly notify the
Borrower of any event of which it has knowledge which will entitle such Lender
to compensation pursuant to this Section 4.13(c); provided, that the
Administrative Agent shall incur no liability whatsoever to the Lenders or the
Borrower in the event it fails to do so. The amount of such compensation shall
be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

 

SECTION 4.14. Indemnity.

 

The Borrower hereby indemnifies each of the Lenders against any loss or expense
which may arise or be attributable to each Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
(a) as a consequence of any failure by the Borrower to make any payment when due
of any amount due hereunder in connection with a LIBOR Rate Loan, (b) due to any
failure of the Borrower to borrow on a date specified therefor in a Notice of
Borrowing or Notice of Continuation/Conversion or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor. The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Commitment Percentage of the LIBOR Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods that such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct save for manifest error.

 

44



--------------------------------------------------------------------------------

SECTION 4.15. Capital Requirements.

 

If either (a) the introduction of, or any change in, or in the interpretation
of, any Applicable Law or (b) compliance with any guideline or request from any
central bank or comparable agency or other Governmental Authority (whether or
not having the force of law), has or would have the effect of reducing the rate
of return on the capital of, or has affected or would affect the amount of
capital required to be maintained by, any Lender or any corporation controlling
such Lender as a consequence of, or with reference to the Commitments and other
commitments of this type, below the rate which the Lender or such other
corporation could have achieved but for such introduction, change or compliance,
then within ten (10) Business Days after written demand by any such Lender, the
Borrower shall pay to such Lender from time to time as specified by such Lender
additional amounts sufficient to compensate such Lender or other corporation for
such reduction. A certificate as to such amounts submitted to the Borrower and
the Administrative Agent by such Lender, shall be conclusively presumed to be
correct save for manifest error.

 

SECTION 4.16. Taxes.

 

(a) Payments Free and Clear. Any and all payments by the Borrower hereunder or
under the Notes or the Letters of Credit shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholding, and all liabilities with respect thereto
excluding, (i) in the case of each Lender and the Administrative Agent, income
and franchise taxes imposed by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or is or
should be qualified to do business or any political subdivision thereof and (ii)
in the case of each Lender, income and franchise taxes imposed by the
jurisdiction of such Lender’s Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or Letter of Credit to any Lender or the
Administrative Agent, (A) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.16) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the amount
such party would have received had no such deductions been made, (B) the
Borrower shall make such deductions, (C) the Borrower shall pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable law, and (D) the Borrower shall deliver to the Administrative Agent
evidence of such payment to the relevant taxing authority or other authority in
the manner provided in Section 4.16(d). Any Lender for which any such payment
shall have been made shall promptly remit to the Borrower the amount of any
excess benefit such Lender receives by reason of such payment.

 

(b) Stamp and Other Taxes. In addition, the Borrower shall pay any present or
future stamp, registration, recordation or documentary taxes or any other
similar fees or charges or excise or property taxes, levies of the United States
or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Credit Documents, or the perfection of
any rights or security interest in respect thereto (hereinafter referred to as
“Other Taxes”).

 

45



--------------------------------------------------------------------------------

(c) Indemnity. The Borrower shall indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 4.16) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted. Such indemnification shall be
made within thirty (30) days from the date such Lender or the Administrative
Agent (as the case may be) makes written demand therefor.

 

(d) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes or Other Taxes, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 13.01, the original or a certified copy of
a receipt evidencing payment thereof or other evidence of payment satisfactory
to the Administrative Agent.

 

(e) Delivery of Tax Forms. Each Lender organized under the laws of a
jurisdiction other than the United States or any state thereof shall deliver to
the Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assignment and Acceptance, as
applicable, (i) two United States Internal Revenue Service Forms 4224 or Forms
1001, as applicable (or successor forms) properly completed and certifying in
each case that such Lender is entitled to a complete exemption from withholding
or deduction for or on account of any United States federal income taxes, and
(ii) an Internal Revenue Service Form W-8 or W-9 or successor applicable form,
as the case may be, to establish an exemption from United States backup
withholding taxes. Each such Lender further agrees to deliver to the Borrower,
with a copy to the Administrative Agent, a Form 1001 or 4224 and Form W-8 or
W-9, or successor applicable forms or manner of certification, as the case may
be, on or before the date that any such form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent form
previously delivered by it to the Borrower, certifying in the case of a Form
1001 or 4224 that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes (unless in any such case an event (including without limitation any change
in treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders such forms inapplicable or
the exemption to which such forms relate unavailable and such Lender notifies
the Borrower and the Administrative Agent that it is not entitled to receive
payments without deduction or withholding of United States federal income taxes)
and, in the case of a Form W-8 or W-9, establishing an exemption from United
States backup withholding tax. The Borrower shall not be required to pay any
additional amount to any non-U.S. Lender in respect of United States withholding
tax pursuant to Section 4.16(a) to the extent that the obligation to withhold
such tax existed at the time such non-U.S. Lender became a Lender hereunder,
unless such obligation would not have arisen but for a failure by such non-U.S.
Lender to deliver the documents referred to in this Section 4.16(e).

 

(f) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 4.16 shall survive the payment in full of the Obligations and the
termination of the Commitments.

 

46



--------------------------------------------------------------------------------

SECTION 4.17. Duty to Mitigate; Assignment of Commitments Under Certain
Circumstances.

 

(a) Any Lender (or Eligible Assignee) claiming any additional amounts payable
pursuant to Sections 4.13, 4.14 or 4.16, shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document requested by the Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such additional amounts which may
thereafter accrue or avoid the circumstances giving rise to such exercise and
would not, in the sole determination of such Lender (or Eligible Assignee), be
otherwise disadvantageous to such Lender (or Eligible Assignee).

 

(b) In the event that any Lender shall have delivered a notice pursuant to
Section 4.13 or 4.15 or the Borrower shall be required to make additional
payments to any Lender under Section 4.16, the Borrower shall have the right, at
its expense (which shall include the assignment fee referred to in Section
13.10), upon notice to such Lender and the Administrative Agent, to require such
Lender to transfer and assign without recourse (in accordance with and subject
to the restrictions contained in Section 13.10) all interests, rights and
obligations contained hereunder to another financial institution (including any
other Lender) approved by the Administrative Agent (which approval shall not be
unreasonably withheld) which shall assume such obligations; provided that (i) no
such assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the assignee or the Borrower, as the case may
be, shall pay to the affected Lender in immediately available funds on the date
of such assignment the principal of and interest accrued to the date of payment
on, or transfer of, the Loans made by it hereunder and all other amounts accrued
for its account or owed to it hereunder (including the additional amounts
asserted and payable pursuant to Sections 4.13, 4.15 or 4.16, if any).

 

ARTICLE V

 

CLOSING; CONDITIONS OF CLOSING AND BORROWING

 

SECTION 5.01. Closing.

 

The closing shall take place at the offices of Parker, Poe, Adams & Bernstein
L.L.P., Charlotte, North Carolina at 9:00 a.m. (or at such other time and place
as the parties hereto shall mutually agree) on the Closing Date.

 

SECTION 5.02. Credit Documents and Conditions Precedent.

 

Notwithstanding anything herein or in the other Credit Documents to the
contrary, the Lenders and the Issuing Bank shall not be obligated to make the
initial Extension of Credit under this Agreement until:

 

(a) Credit Documents. The Administrative Agent shall have received the following
documents, duly executed and delivered by all parties thereto (including any
party who signs to

 

47



--------------------------------------------------------------------------------

evidence its consent or acknowledgment thereto), if applicable, and otherwise
satisfactory in form and content to the Administrative Agent:

 

  (i) Credit Agreement. This Agreement;

 

  (ii) Notes. The Notes;

 

  (iii) Security Agreements. The Security Agreements;

 

  (iv) Guaranty Agreements. The Guaranty Agreements;

 

  (v) Pledge Agreements. The Pledge Agreements;

 

  (vi) UCC Financing Statements. UCC-1 or similar financing statements from each
Credit Party, as debtor, to the Administrative Agent, as secured party, covering
the Collateral, filed, or to be filed, in all such jurisdictions as the
Administrative Agent deems necessary or desirable to perfect its Liens in the
Collateral;

 

  (vii) Mortgage Documents. Except as set forth in the Post-Closing Agreement,
the Mortgages and such UCC fixture financing statements and like real property
security documents as the Administrative Agent deems necessary or desirable to
create, perfect and preserve a Lien in favor of the Administrative Agent, as
security for the Obligations, on certain real properties listed on Schedule
6.01(s) hereto owned in fee by the Borrower;

 

  (viii) Record Owner/Lien Searches. To the extent required by the
Administrative Agent, record owner and/or lien searches, performed by a title
insurance company or other search service satisfactory to the Administrative
Agent, with respect to each Credit Party and fee-owned parcel of real property
encumbered, or to be encumbered, by a Mortgage, reflecting no Liens other than
Permitted Liens and Liens to be terminated prior to, or simultaneously with, the
Closing Date, and no other matters of title which the Administrative Agent shall
not have approved in its reasonable discretion;

 

  (ix) Certificates of Title. Vehicle certificates of title, issued by the
appropriate state governmental authorities, acknowledging the Administrative
Agent’s perfected, first priority Lien on all vehicles listed on Part 2 of
Schedule 6.01(s) hereto, subject to no other Liens noted on such certificates;

 

  (x)

Insurance. Copies of each Credit Party’s property damage insurance policies,
together with loss payable endorsements which are acceptable to the
Administrative Agent and which name the Administrative Agent as sole loss payee
thereunder, and copies of each Credit Party’s liability insurance policies
(including pollution legal liability policies), together

 

48



--------------------------------------------------------------------------------

 

with endorsements naming the Administrative Agent as an additional named insured
thereunder;

 

  (xi) Loan Disbursement Instructions. Written instructions from the Credit
Parties to the Administrative Agent directing the application of proceeds of the
initial Loan made pursuant to this Agreement;

 

  (xii) Opinion of Credit Parties’ Counsel. The favorable written opinion of
Stinson Morrison Hecker LLP, counsel to the Credit Parties, to the
Administrative Agent regarding the Credit Parties, the Credit Documents and the
transactions contemplated by the Credit Documents, substantially in the form of
Exhibit K hereto; and

 

  (xiii) Post-Closing Agreement. A Post-Closing Agreement (the “Post-Closing
Agreement”) satisfactory to the Administrative Agent setting forth certain
conditions precedent waived by the Administrative Agent, which the Borrower
agrees to satisfy no later than the respective dates specified therein.

 

(b) Conditions Precedent. The satisfaction, in the Administrative Agent’s sole
judgment, of each of the following conditions precedent:

 

  (i)

President’s Certificate. Receipt by the Administrative Agent of (A) a
certificate of the president of each of the Credit Parties, as applicable, dated
the Closing Date and certifying with respect to each applicable Credit Party,
(1) that attached thereto is a true and complete copy of the articles of
incorporation, articles of organization or certificate of partnership, as
applicable, and all amendments thereto of each of them, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
organization (or, in the alternative, a certification that none of such
documents have been modified since delivery thereof to the Administrative Agent
in connection with the execution and delivery of the Existing Credit Agreement),
(2) that attached thereto is a true and complete copy of the operating
agreement, by-laws, partnership agreement or equivalent document, as applicable,
of each applicable Credit Party in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (3) below
(or, in the alternative, a certification that none of such documents have been
modified since delivery thereof to the Administrative Agent in connection with
the execution and delivery of the Existing Credit Agreement), (3) that attached
thereto is a true and complete copy of resolutions or consents, as applicable,
duly adopted by the respective governing boards of each applicable Credit Party
authorizing, as applicable, the execution, delivery and performance of the
Credit Documents to which it is party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and

 

49



--------------------------------------------------------------------------------

 

effect, (4) that the organizational documents of each applicable Credit Party
have not been amended since the date of the last amendment thereto shown on the
certificate of good standing attached thereto and (5) as to the incumbency and
specimen signature of each officer executing any Credit Document or any other
document delivered in connection herewith on its behalf; and (B) a certificate
of another officer as to the incumbency and specimen signature of such president
executing the certificate pursuant to (A) above;

 

  (ii) Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the chief executive officer or chief financial officer of each
Credit Party, as applicable, in form and substance satisfactory to the
Administrative Agent, to the effect that all representations and warranties of
each Credit Party contained in this Agreement and the other Credit Documents are
true, correct and complete; that the applicable Credit Party is not in violation
of any of the covenants contained in this Agreement and the other Credit
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that the applicable Credit Party has satisfied each of the conditions precedent
set forth in this Section 5.02;

 

  (iii) Material Adverse Change. Since each of the dates of the financial
statements referred to in Section 5.02(b)(viii), there shall not have occurred
any material adverse change in the business, financial condition or results of
operations of Inergy, L.P., the Borrower or the Borrower and its Subsidiaries
taken as a whole, or the existence or value of any Collateral or any other
event, condition or state of facts which would reasonably be expected to
materially and adversely affect the actual or prospective business, financial
condition or operations of Inergy, L.P., the Borrower or the Borrower and its
Subsidiaries taken as a whole;

 

  (iv) Proceedings. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
government agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the other Credit Documents or the consummation of the transactions
contemplated hereby or thereby or which, in the Administrative Agent’s
reasonable determination, would prohibit the making of the Loans or the
issuances of Letters of Credit or have a material adverse effect on Inergy,
L.P., the Borrower or the Borrower and its Subsidiaries taken as a whole;

 

  (v)

Fees. The Credit Parties, as applicable, shall have paid to the Administrative
Agent and the Lenders the fees set forth or referenced in this Agreement and any
other accrued and unpaid fees, expenses or commissions due hereunder (including,
without limitation, legal fees and

 

50



--------------------------------------------------------------------------------

 

expenses of counsel to the Administrative Agent), and to any other Person such
amount as may be due thereto in connection with the transactions contemplated
hereby, including all taxes, fees and other charges in connection with the
execution, delivery, recording, filing and registration of any of the Credit
Documents;

 

  (vi) Certificates of Good Standing / Authorization. Receipt by the
Administrative Agent of a certificate of good standing or authorization for each
Credit Party, as applicable, dated on or immediately prior to the Closing Date,
from the Secretary of State of the state of organization of the applicable
Credit Party and from all states in which the applicable Credit Party is
required to obtain a certificate of good standing, certificate of authorization
or like certificate due to the nature of its operations in such state, each such
state being listed on Part 1 of Schedule 6.01(a) hereto;

 

  (vii) Solvency Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance satisfactory to the Administrative Agent,
certified as accurate by the chief executive officer or chief financial officer
of each Credit Party, as applicable, that the applicable Credit Party is
Solvent;

 

  (viii) Financial Statements. Receipt by the Administrative Agent of (A)
financial statements which demonstrate, in the Administrative Agent’s reasonable
judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due, and that the Borrower and Inergy,
L.P. can comply with the applicable financial covenants contained in this
Agreement and the other Loan Documents, (B) unaudited consolidated financial
statements of the Borrower and its Consolidated Subsidiaries for the fiscal
quarter ended March 31, 2004; and (C) such other information as the
Administrative Agent, or the Lenders, through the Administrative Agent, may
reasonably request;

 

  (ix) Cleandown Period. Receipt by the Administrative Agent of a certificate,
in form and substance satisfactory to the Administrative Agent, certified as
accurate by the chief executive officer or chief financial officer of the
Borrower, certifying that the cleandown requirement set forth in Section 4.02(b)
has been satisfied for the Fiscal Year 2004 Cleandown Period.

 

  (x)

Consents. Receipt by the Administrative Agent of a written representation from
the Borrower that (i) all governmental, shareholder, member, partner and third
party consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, desirable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could

 

51



--------------------------------------------------------------------------------

 

reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated hereby;

 

  (xi) Outstanding Facilities. Receipt by the Administrative Agent of
confirmation acceptable to the Administrative Agent that all other credit
facilities of the Credit Parties, have been, or will be simultaneously,
terminated and paid in full; provided, however, that, with respect to the
Existing Senior Debt, this Agreement shall not constitute a novation of such
Existing Senior Debt, it being the express intention of the parties to reaffirm
such Existing Senior Debt, as amended and restated in its entirety hereby.

 

  (xii) Notice of Borrowing. Receipt by the Administrative Agent of a Notice of
Borrowing from the Borrower in accordance with Section 4.01(a), and a Notice of
Account Designation specifying the account or accounts to which the proceeds of
any Loans made after the Closing Date are to be disbursed;

 

  (xiii) No Default; Representations and Warranties. As of the Closing Date (i)
there shall exist no Default or Event of Default and (ii) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects; and

 

  (xiv) Other. Receipt by the Administrative Agent of all opinions, certificates
and other instruments in connection with the transactions contemplated by this
Agreement satisfactory in form and substance to the Lenders. The Lenders shall
have received copies of all other instruments and such other evidence as the
Lenders may reasonably request, in form and substance satisfactory to the
Lenders, with respect to the transactions contemplated by this Agreement and the
taking of all actions in connection therewith.

 

SECTION 5.03. Conditions Precedent to All Extensions of Credit.

 

The obligation of the Lenders and the Issuing Bank to make each Extension of
Credit under this Agreement (including, without limitation, the initial
Extension of Credit) shall be subject to the further conditions precedent that,
on the date of each such Extension of Credit:

 

(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VI or otherwise made by the Credit Parties in
any Credit Document shall be true and correct, in all material respects, on and
as of such borrowing or issuance date with the same effect as if made on and as
of such date.

 

(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing hereunder (i) on the borrowing date with respect to such Loan or
after giving effect to the Loans to be made on such date or (ii) on the issue
date with respect to such Letter of Credit or after giving affect to such
Letters of Credit on such date.

 

52



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificate; Additional Documents. The Administrative
Agent shall have received the current Officer’s Compliance Certificate and each
additional document, instrument, legal opinion or other item of information
reasonably requested by it.

 

(d) Other. The Administrative Agent shall have received such other approvals,
opinions or documents as it may reasonably request.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

SECTION 6.01. Representations and Warranties.

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and the other Credit Documents and to induce the Lenders to make the Extensions
of Credit, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders both before and after giving effect to the transactions
contemplated hereunder that:

 

(a) Organization; Power; Qualification.

 

  (i) Each Credit Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to so qualify would not have a Material
Adverse Effect. The jurisdictions of formation and the jurisdictions in which
Inergy, L.P., the Borrower and each Subsidiary of the Borrower is organized and
qualified to do business are described on Part 1 of Schedule 6.01(a) hereto.

 

  (ii) Each Subsidiary of the Borrower is listed on Part 2 of Schedule 6.01(a)
hereto.

 

(b) Ownership.

 

  (i) The capitalization of Inergy, L.P., the Borrower and each Subsidiary of
the Borrower consists of the Capital Stock, authorized, issued and outstanding,
of such classes and series, with or without par value, described on Schedule
6.01(b) hereto. All such outstanding Capital Stock has been duly authorized and
validly issued and are fully paid and nonassessable.

 

  (ii) The owners of the Capital Stock of Inergy, L.P., the Borrower and each
Subsidiary of the Borrower and the percentage of Capital Stock owned by each are
described on Schedule 6.01(b) hereto.

 

53



--------------------------------------------------------------------------------

  (iii) There are no outstanding warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of, Capital Stock of the Borrower or any Subsidiary of the Borrower or
are otherwise exercisable by any Person.

 

(c) Authorization of Agreement, Credit Documents and Borrowing. Each of the
Credit Parties has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other Credit Documents to which it is a party
in accordance with their respective terms. This Agreement and each of the other
Credit Documents have been duly executed and delivered by the duly authorized
officers of each Credit Party thereto, and each such Credit Document constitutes
the legal, valid and binding obligation of the Credit Party thereto, enforceable
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.

 

(d) Compliance of Agreement, Credit Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Credit Parties of the Credit
Documents to which each such Person is a party, in accordance with their
respective terms, the borrowings hereunder and the transactions contemplated
hereby and under the other Credit Documents do not and will not, by the passage
of time, the giving of notice or otherwise, (i) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of any Credit Party
or any indenture, agreement or other instrument to which such Person is a party
or by which any of its properties may be bound or any Governmental Approval
relating to such Person, or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Credit
Documents.

 

(e) Compliance with Law; Governmental Approvals. Each Credit Party (i) has all
Governmental Approvals required by any Applicable Law for it to conduct its
business, each of which is in full force and effect, is final and not subject to
review on appeal and is not the subject of any pending or, to the best of its
knowledge, threatened attack by direct or collateral proceeding, and (ii) is in
compliance with each Governmental Approval applicable to it and in compliance
with all other Applicable Laws, including, without limitation, the BSA, relating
to it or any of its respective properties, except, in each case, to the extent
that such non-compliance would not have a Material Adverse Effect.

 

(f) Tax Returns and Payments. Each Credit Party has duly filed or caused to be
filed all material federal, state and local tax returns required by Applicable
Law to be filed, and has paid, or made adequate provision for the payment of,
all federal, state, local and other taxes, assessments and governmental charges
or levies upon it and its property, income, profits and assets which are due and
payable, other than those the validity of which the applicable Credit Party is
contesting in good faith by appropriate proceedings and with respect to which

 

54



--------------------------------------------------------------------------------

the applicable Credit Party shall, to the extent required by GAAP, have set
aside on its books adequate reserves. No Governmental Authority has asserted any
Lien or other claim against any Credit Party with respect to unpaid taxes which
has not been discharged or resolved. The charges, accruals and reserves on the
books of Credit Parties in respect of federal, state, local and other taxes for
all Fiscal Years and portions thereof since the organization of each such Credit
Party are in the judgment of the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.

 

(g) Intellectual Property Matters. Each Credit Party owns or possesses rights to
use all franchises, licenses, copyrights, copyright applications, patents,
patent rights or licenses, patent applications, trademarks, trademark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party is liable to
any Person for infringement under Applicable Law with respect to any such rights
as a result of its business operations.

 

(h) Environmental and Safety Matters. Each Credit Party has complied in all
respects with all Environmental Laws except for violations that either alone or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect. No Credit Party manages or handles any hazardous wastes,
hazardous substances, hazardous materials, toxic substances or toxic pollutants
referred to in or regulated by Environmental Laws in violation of such laws or
of any other applicable law where such violation could reasonably be expected to
result, individually or together with other violations, in a Material Adverse
Effect. There are no outstanding or threatened citations, notices or orders of
non-compliance issued to any Credit Party or relating to its facilities,
leaseholds, assets or other property that either alone or in the aggregate could
reasonably be expected to result in a Material Adverse Effect. Each Credit Party
has been issued all licenses, certificates, permits or other authorizations
required under any Environmental Law or by any federal, state or local
governmental or quasi-governmental entity. There are no liabilities or
contingent liabilities relating to environmental or employee health and safety
matters (including on-site or off-site contamination) relating to any Credit
Party or any property owned, leased or used by any Credit Party, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

 

(i) ERISA Matters. The Borrower and each ERISA Affiliate is in material
compliance with all applicable provisions of ERISA and the regulations and
published interpretations thereunder.

 

(j) Margin Stock. No Credit Party is engaged principally or as one of its
activities in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” (as each such term is defined or used in the
regulations of the Board of Governors of the Federal Reserve System). No part of
the proceeds of any of the Loans will be used for purchasing or carrying margin
stock in violation of, or for any purpose which violates, the provisions of
Regulation T, U or X of such Board of Governors.

 

55



--------------------------------------------------------------------------------

(k) Government Regulation. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” (as each such term is defined or
used in the Investment Company Act of 1940, as amended) and neither the Borrower
nor any of its Subsidiaries is, or after giving effect to any Extension of
Credit will be, subject to regulation under the Public Utility Holding Company
Act of 1935 or the Interstate Commerce Act, each as amended, or any other
Applicable Law which limits its ability to incur or consummate the transactions
contemplated hereby.

 

(l) Agreements. No Credit Party is a party to any agreement or instrument or
subject to any restriction in its organizational documents that (i) will have
the effect of prohibiting or restraining, or will impose adverse conditions
upon, any of the transactions contemplated hereby or in the other Credit
Documents or the payment of dividends or the making of any loans, investments or
transfers by any Subsidiary to or in the Borrower or (ii) has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(m) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by any Credit Party under any material agreement or
contract, judgment, decree or order by which any Credit Party or any of their
respective properties may be bound or which would require a Credit Party to make
any payment thereunder prior to the scheduled maturity date therefore, where
such default could reasonably be expected to result in a Material Adverse
Effect.

 

(n) Employee Relations. There are no pending, or to the best knowledge of the
Borrower, threatened, material strikes, material work stoppages, material unfair
labor practice claims, or other material labor disputes against or affecting any
Credit Party or ERISA Affiliate or their respective employees; provided,
however, that if any such event is pending, or to the best knowledge of the
Borrower, threatened, then the Borrower shall provide prompt written notice of
the specifics of such event to the Administrative Agent, and the Administrative
Agent, in its reasonable discretion, may waive such representation and warranty
as it relates to such event. The hours worked and payments made to employees of
each Credit Party and ERISA Affiliate have not been in violation of the Fair
Labor Standards Act or any other Applicable Law dealing with such matters except
for violations that either alone or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect. All material payments due from
a Credit Party, or for which any claim may be made against a Credit Party, on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of the applicable Credit
Party, in compliance with GAAP.

 

(o) Burdensome Provisions. No Credit Party is subject to any Governmental
Approval or Applicable Law which is so unusual or burdensome as in the
foreseeable future could be reasonably expected to have a Material Adverse
Effect. The Borrower does not presently anticipate that future expenditures of
the Credit Parties needed to meet the provisions of any statutes, orders, rules
or regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

(p) Financial Statements. (i) The audited consolidated balance sheets of the
Borrower and its Consolidated Subsidiaries as of September 30, 2003, and the
related statements of income and retained earnings and cash flows for the Fiscal
Year then ended, and (ii) the unaudited consolidated balance sheets of the
Borrower and its Consolidated Subsidiaries as of March 31, 2004, and the related
statements of income and retained earnings and cash flows for the fiscal quarter
then ended, copies of which have been furnished to the Administrative Agent and
each Lender, are each complete and correct and fairly present the assets,
liabilities and financial position of the Borrower and its Consolidated
Subsidiaries as of such dates, and the results of the operations and changes of
financial position for the periods then ended in accordance with GAAP. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP. The Borrower and its Subsidiaries have no
Debt, obligation or other unusual forward or long-term commitment which is not
fairly reflected in the foregoing financial statements or in the notes thereto.

 

(q) No Material Adverse Change. Since March 31, 2004, no event has occurred or
condition arisen that could reasonably be expected to have a Material Adverse
Effect.

 

(r) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, Inergy, L.P., the Borrower and each of the
Subsidiaries of the Borrower will be Solvent.

 

(s) Titles to Properties.

 

  (i) Each Credit Party has good and marketable title to all assets and other
property purported to be owned by it.

 

  (ii) Set forth on Part 1 of Schedule 6.01(s) hereto is a complete list by
Credit Party of each parcel of real property by street address owned or leased
by a Credit Party, as of the date of the most recent update to such Schedule
delivered by the Borrower with the Officer’s Compliance Certificate pursuant to
Section 7.01(f).

 

  (iii) Set forth on Part 2 of Schedule 6.01(s) hereto is a complete list by
Credit Party of all motor vehicles owned by a Credit Party, as of the date of
the most recent update to such Schedule delivered by the Borrower with the
Officer’s Compliance Certificate pursuant to Section 7.01(f).

 

(t) Liens. None of the properties and assets of the Credit Parties is subject to
any Lien, except Permitted Liens. The Administrative Agent, for the benefit of
the Lenders, has a perfected first priority Lien on all of the Collateral
subject to no other Liens except for Permitted Liens.

 

(u) Debt and Permitted Investments. No Credit Party has any Debt other than
Permitted Debt. No Credit Party has made any Investments other than Investments
permitted under Section 10.03 of this Agreement.

 

57



--------------------------------------------------------------------------------

(v) Litigation. There are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting any Credit Party or any Credit Party’s respective
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority, except for actions, suits or proceedings that, if
adversely determined, could, individually or in the aggregate, not reasonably be
expected to result in a Material Adverse Effect.

 

(w) Fiscal Year. The Fiscal Year of each Credit Party begins on October 1 and
ends on September 30 of the following calendar year.

 

(x) Accuracy and Completeness of Information. All written information, reports
and other papers and data produced by or on behalf of each Credit Party and
furnished to the Administrative Agent and the Lenders (other than financial
projections concerning the Borrower and its Subsidiaries, and Inergy, L.P. and
its Subsidiaries, all of which have been prepared in good faith based upon
reasonable assumptions) were, at the time the same were so furnished, complete
and correct in all material respects. No document furnished or written statement
made to the Administrative Agent or the Lenders by any Credit Party in
connection with the negotiation, preparation or execution of this Agreement or
any of the Credit Documents contains or will contain any untrue statement of a
fact material to the creditworthiness of any Credit Party or omits or will omit
to state a fact necessary in order to make the statements contained therein not
misleading.

 

SECTION 6.02. Survival of Representations and Warranties, Etc.

 

All representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate, or any of the
Credit Documents (including, but not limited to, any such representation or
warranty made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date, shall survive the Closing Date and shall not be
waived by the execution and delivery of this Agreement, any investigation made
by or on behalf of the Lenders or any borrowing hereunder.

 

58



--------------------------------------------------------------------------------

ARTICLE VII

 

FINANCIAL INFORMATION AND NOTICES

 

Until all the Obligations have been finally and indefeasibly paid and satisfied
in full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 13.11, the Borrower will furnish or cause to be
furnished to the Administrative Agent and to the Lenders at their respective
addresses as set forth on Schedule 1.01B hereto, or such other office as may be
designated by the Administrative Agent and Lenders from time to time:

 

SECTION 7.01. Financial Statements.

 

(a) Borrowing Base Certificates; Mark-to-Market Reports.

 

  (i) Prior to any borrowing hereunder, but at least quarterly, a Borrowing Base
Certificate in substantially the form of Exhibit F hereto (a “Borrowing Base
Certificate”) showing, as of the close of business on the day prior to any
borrowing, or on the last day of such quarter, the Borrowing Base. No later than
thirty (30) days after the end of each quarter, reports, in form and substance
satisfactory to the Administrative Agent, of the Borrower’s and its Consolidated
Subsidiaries’ agings of accounts receivable and inventory.

 

  (ii) Upon request and no later than fifteen (15) days after the end of each
quarter, a mark-to-market report of the Borrower and its Consolidated
Subsidiaries for such quarter, in form and substance satisfactory to the
Administrative Agent.

 

(b) Quarterly Financial Statements.

 

  (i) As soon as practicable and in any event within forty-five (45) days after
the end of each of the first three fiscal quarters, unaudited consolidated and
consolidating balance sheet of Inergy, L.P. and its Consolidated Subsidiaries as
of the close of such fiscal quarter and unaudited consolidated and consolidating
statements of income, retained earnings and cash flows for the fiscal quarter
then ended and that portion of the Fiscal Year then ended, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year and prepared by Inergy, L.P. in accordance with GAAP other
than the absence of footnotes and subject to year-end audit and adjustments and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Financial Officer of Inergy,
L.P. to present fairly in all material respects the financial condition of
Inergy, L.P. and its Consolidated Subsidiaries as of their respective dates and
the results of operations of Inergy, L.P. and its Consolidated Subsidiaries for
the respective periods then ended other than the absence of footnotes and
subject to year-end audit and adjustments. For purposes hereof, the delivery of
Inergy, L.P.’s appropriately completed Quarterly Report on Form 10-Q will be
sufficient in lieu of delivery of the consolidated financial statements of
Inergy, L.P. and its Consolidated Subsidiaries.

 

  (ii)

As soon as practicable and in any event within forty-five (45) days after the
end of each of the first three fiscal quarters, unaudited consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as of the

 

59



--------------------------------------------------------------------------------

 

close of such fiscal quarter and unaudited consolidated statements of income,
retained earnings and cash flows for the fiscal quarter then ended and that
portion of the Fiscal Year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding Fiscal Year and
prepared by the Borrower in accordance with GAAP other than the absence of
footnotes and subject to year-end audit and adjustments and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by a Financial Officer of the
Borrower to present fairly in all material respects the financial condition of
the Borrower and its Consolidated Subsidiaries as of their respective dates and
the results of operations of the Borrower and its Consolidated Subsidiaries for
the respective periods then ended other than the absence of footnotes and
subject to year-end audit and adjustments.

 

(c) Applicable Margin Calculation Certificate. As soon as available and in any
event within forty-five (45) days after the end of each fiscal quarter, an
Applicable Margin Calculation Certificate for the Borrower and its Consolidated
Subsidiaries in the form of Exhibit G hereto, for such fiscal quarter.

 

(d) Annual Financial Statements.

 

  (i) As soon as practicable and in any event within ninety (90) days after the
end of each Fiscal Year, audited consolidated balance sheet of Inergy, L.P. and
its Consolidated Subsidiaries as of the close of such Fiscal Year and audited
consolidated statements of income, retained earnings and cash flows for the
Fiscal Year then ended, including the notes thereto, all in reasonable detail
setting forth in comparative form the corresponding figures for the preceding
Fiscal Year and audited by Ernst & Young, LLP or other independent certified
public accountants of national standing reasonably acceptable to the
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operation of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by Inergy, L.P.
or any of its Consolidated Subsidiaries or with respect to accounting principles
followed by Inergy, L.P. or any of its Consolidated Subsidiaries not in
accordance with GAAP and there exists no Event of Default under Article IX of
this Agreement. For purposes hereof, the delivery of Inergy, L.P.’s
appropriately completed Annual Report on Form 10-K will be sufficient in lieu of
delivery of the consolidated financial statements of Inergy, L.P. and its
Consolidated Subsidiaries.

 

60



--------------------------------------------------------------------------------

  (ii) As soon as practicable and in any event within ninety (90) days after the
end of each Fiscal Year, unaudited consolidating balance sheet of Inergy, L.P.
and its Consolidated Subsidiaries as of the close of such Fiscal Year and
unaudited consolidating statements of income, retained earnings and cash flows
for the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, certified by a Financial Officer of Inergy, L.P. as
having been prepared in accordance with GAAP.

 

  (iii) As soon as practicable and in any event within ninety (90) days after
the end of each Fiscal Year, audited consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the close of such Fiscal Year and
audited consolidated statements of income, retained earnings and cash flows for
the Fiscal Year then ended, including the notes thereto, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding Fiscal Year, and audited by Ernst & Young, LLP or other independent
certified public accountants of national standing reasonably acceptable to the
Administrative Agent in accordance with GAAP and, if applicable, containing
disclosure of the effect on the financial position or results of operation of
any change in the application of accounting principles and practices during the
year, and accompanied by a report thereon by such certified public accountants
that is not qualified with respect to scope limitations imposed by the Borrower
or any of its Consolidated Subsidiaries or with respect to accounting principles
followed by the Borrower or any of its Consolidated Subsidiaries not in
accordance with GAAP and there exists no Event of Default under Article IX of
this Agreement.

 

(e) Annual Budget. The Borrower shall prepare, for each Fiscal Year, an Annual
Budget. As soon as practicable, but in any event no later than August 31 of the
preceding Fiscal Year, the Borrower shall submit to the Administrative Agent the
Annual Budget for the next Fiscal Year, approved by management of the Borrower.
As soon as practicable, but in any event no later than November 30 of the
applicable Fiscal Year, the Borrower shall submit to the Administrative Agent
the Annual Budget for the then current Fiscal Year, approved by the board of
directors (or analogous governing board) of the Borrower.

 

(f) Officer’s Compliance Certificate. At each time financial statements are
delivered pursuant to Sections 7.01(b) or (d), a certificate of a Financial
Officer of Inergy, L.P. or the Borrower, as applicable, in the form of Exhibit E
hereto (an “Officer’s Compliance Certificate”).

 

61



--------------------------------------------------------------------------------

SECTION 7.02. Notice of Litigation and Other Matters.

 

Promptly (but in no event later than ten (10) days after an officer of a Credit
Party obtains knowledge thereof) telephonic and written notice of:

 

(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any of their respective
properties, assets or businesses, which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect;

 

(b) any notice of any violation received by any Credit Party from any
Governmental Authority including, without limitation, any notice of violation of
Environmental Laws or ERISA which, in any such case, could reasonably be
expected to have a Material Adverse Effect;

 

(c) any labor controversy that has resulted in a strike or other work action
against any Credit Party that could reasonably be expected to have a Material
Adverse Effect;

 

(d) any dispositions of any Collateral or other assets or property of any Credit
Party (other than in the ordinary course of its business) within ten (10) days
of the disposition thereof;

 

(e) any Default or Event of Default;

 

(f) any event which makes any of the representations set forth in Section 6.01
inaccurate in any respect;

 

(g) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect;

 

(h) promptly upon receipt thereof, copies of all reports, if any, submitted to
any Credit Party or its respective board of directors (or analogous governing
body) by its respective independent public accountants in connection with their
auditing function, including, without limitation, accountant letters, management
reports and management responses thereto; and

 

(i) such other information regarding the operations, business affairs and
financial condition of the Credit Parties as the Administrative Agent or any
Lender may reasonably request.

 

SECTION 7.03. Accuracy of Information.

 

All written information, reports, statements and other papers and data furnished
by or on behalf of the Borrower or any of the other Credit Parties to the
Administrative Agent or any Lender (other than financial forecasts) whether
pursuant to this Article VII or any other provision of this Agreement, or any
other of the Credit Documents, shall be, at the time the same is so furnished,
complete and correct in all material respects to the extent necessary to give
the Administrative Agent or any Lender complete, true and accurate knowledge of
the subject matter based on the Borrower’s knowledge thereof.

 

62



--------------------------------------------------------------------------------

ARTICLE VIII

 

AFFIRMATIVE COVENANTS

 

Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner provided for in Section 13.11, the Borrower will, and will cause each of
its Subsidiaries to:

 

SECTION 8.01. Existence; Businesses and Properties.

 

(i) Carry on and conduct its principal business substantially as it is now being
conducted, (ii) maintain in good standing its existence and its right to
transact business in those states in which it is now or may after the Closing
Date be doing business, and (iii) maintain all licenses, permits and
registrations necessary to the conduct of its business, except where the failure
to so maintain its right to transact business or to maintain such licenses,
permits or registrations would not have a Material Adverse Effect.

 

SECTION 8.02. Insurance.

 

Keep insured at all times with financially sound and reputable insurers which
are satisfactory to the Administrative Agent (i) all of its property of an
insurable nature (other than residential tanks and racks and cylinders on a
cylinder exchange program), including, without limitation, all real estate,
equipment, fixtures and inventories, against fire and other casualties in such a
manner and to the extent that like properties are usually insured by others
owning properties of a similar character in a similar locality or as otherwise
required by the Administrative Agent, with the proceeds of such casualty
insurance payable to the Administrative Agent for the benefit of the Lenders,
and (ii) against liability on account of damage to persons or property
(including product liability insurance, pollution legal liability insurance and
all insurance required under all applicable worker’s compensation laws) caused
by it or its officers, members, employees, agents or contractors in such a
manner and to the extent that like risks are usually insured by others
conducting similar businesses in the places where it conducts its business or as
otherwise required by the Administrative Agent; provided, however, that the
Borrower may self-insure against casualty all of its property of an insurable
nature, so long as (y) no Event of Default has occurred and is continuing under
this Agreement, and (z) adequate reserves (as are customary in the case of
self-insured entities of similarly situated companies engaged in the same or a
similar line of business in accordance with GAAP) are maintained for such
purpose. Notwithstanding the foregoing, in the event that any property of the
Borrower or any of its Subsidiaries is not accepted by the applicable insurer
for inclusion under the Borrower’s or the applicable Subsidiary’s pollution
legal liability policy, the Borrower or such Subsidiary shall not be required to
maintain pollution legal liability insurance coverage on such property provided
that (i) the Borrower provides the Administrative Agent with notice of the
rejection of such property by the insurer, and (ii) at the Administrative
Agent’s option, such property shall not be included in the Collateral.

 

The Borrower shall cause the insurers under all of its and its Subsidiaries’
insurance policies to (a) provide the Administrative Agent at least thirty (30)
days prior written notice of

 

63



--------------------------------------------------------------------------------

the termination of any such policy before such termination shall be effective
and (b) agree to such other matters in respect of any such casualty insurance as
provided in the Administrative Agent’s loss payee endorsement. In addition, the
Borrower will, upon request of the Administrative Agent at any time, furnish a
written summary of the amount and type of insurance carried by the Borrower and
its Subsidiaries, the names of the insurers and the policy numbers, and deliver
to the Administrative Agent certificates with respect thereto.

 

SECTION 8.03. Payment of Taxes; Etc.

 

Pay and discharge, before they become delinquent, all taxes, assessments and
other governmental charges imposed upon it, its properties, or any part thereof,
or upon the income or profits therefrom and all claims for labor, materials or
supplies which if unpaid might be or become a Lien or charge upon any of its
property and other material obligations, except such items as it is in good
faith appropriately contesting and as to which adequate reserves have been
provided to the Administrative Agent’s satisfaction.

 

SECTION 8.04. Maintenance of Properties and Leases.

 

(i) Maintain, preserve and keep its properties and every part thereof in good
repair, working order and condition (except for such properties as the Borrower
in good faith determines are not useful in the conduct of its or its
Subsidiaries’ business); (ii) from time to time make all necessary and property
repairs, renewals, replacements, additions and improvements thereto so that at
all times the efficiency thereof shall be fully preserved and maintained, and
(iii) maintain all leases of real or personal property in good standing, free of
any defaults by the Credit Party that is party thereto, except, in each case,
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 8.05. Employee Benefits.

 

(i) Notify the Administrative Agent promptly of the establishment or joinder of
any Plan, except that prior to the establishment of any “welfare benefit plan”
(as defined in Section 3(1) of ERISA) covering any employee of any Credit Party
or ERISA Affiliate for any period after such employee’s termination of
employment other than such period required by the Consolidated Omnibus Budget
Reconciliation Act of l986 or “defined benefit plan” (as defined in Section
3(35) of ERISA) or joinder of, or contribution to, any “multiemployer plan” (as
defined in Section 4001(a)(3) of ERISA, it will obtain the Administrative
Agent’s prior written approval of such establishment; (ii) at all times make
prompt payments or contributions to meet the minimum funding standards of
Section 412 of the Code, with respect to each Plan; (iii) promptly after the
filing thereof, furnish to the Administrative Agent a copy of any report
required to be filed pursuant to Section 103 of ERISA in connection with each
Plan for each plan year, including but not limited to the Schedule B attached
thereto, if applicable; (iv) notify the Administrative Agent promptly of any
“reportable event” (as defined in Section 4043 of ERISA) or any circumstances
arising in correction with any Plan that might constitute grounds for the
termination thereof by the Pension Benefit Guaranty Corporation or for the
appointment by the appropriate United States District Court of a trustee to
administer the Plan, the initiation of any audit or inquiry by the Internal
Revenue Service or the Department of Labor of any Plan or

 

64



--------------------------------------------------------------------------------

transaction(s) involving or related to any Plan, or any “prohibited transaction”
as defined in Section 406 of ERISA or Section 4975(c) of the Internal Revenue
Code of 1986, as amended; (v) notify the Administrative Agent prior to any
action that could result in the assertion of liability under Subtitle E of Title
IV of ERISA caused by the complete or partial withdrawal from any multiemployer
plan or to terminate any defined benefit plan sponsored by a Credit Party or any
ERISA Affiliate; and (vi) promptly furnish such additional information
concerning any Plan as the Administrative Agent may from time to time request.

 

SECTION 8.06. Books and Records; Inspection; Audits.

 

(i) Maintain complete and accurate books and financial records in accordance
with GAAP; (ii) during normal working hours permit the Administrative Agent and
Persons designated by the Administrative Agent to visit and inspect its
properties and to conduct any environmental tests or audits thereon, to perform
audits of its accounts receivable and inventory and to inspect its books and
financial records (including its journals, orders, receipts and correspondence
which relate to its accounts receivable and inventory), to make copies and to
take extracts therefrom, and to discuss its affairs, finances and accounts
receivable and operations with its members, officers, employees and agents and
its independent public accountants at the expense of the Borrower; (iii) permit
the Administrative Agent and Persons designated by the Administrative Agent to
perform audits of such books and financial records at the expense of the
Borrower when and as requested by the Administrative Agent.

 

SECTION 8.07. Compliance with Laws.

 

Comply with all applicable laws, rules and regulations, and all orders of any
Governmental Authority, applicable to it or any of its property, business,
operations or transactions (including ERISA and all Environmental Laws), except
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Effect, and provide prompt written notice to the Lenders
following the receipt of any notice of any violation of any such laws, rules,
regulations or orders from any Governmental Authority charged with enforcing the
same where such violation could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 8.08. Use of Proceeds.

 

Use the proceeds of (i) the Working Capital Loans and Swingline Loans for
general corporate purposes of the Borrower and its Subsidiaries, other than
Permitted Acquisitions; and (ii) the Permitted Acquisition Loans for refinancing
indebtedness of the Borrower under the Existing Credit Agreement, Permitted
Acquisitions, Expansion Capital Expenditures and the payment of fees and
expenses incurred in connection with this Agreement and the other Credit
Documents and the transactions contemplated hereby and thereby.

 

SECTION 8.09. Preparation of Environmental Reports.

 

If a Default caused by reason of a breach of Section 8.07 (as such Section
relates to Environmental Laws) shall have occurred and be continuing, at the
request of the Required Lenders through the Administrative Agent, provide to
Lenders within forty-five (45) days after

 

65



--------------------------------------------------------------------------------

such request, at the expense of the Borrower, an environmental site assessment
report for the properties which are the subject of such Default prepared by an
environmental consulting firm acceptable to the Administrative Agent and
consented to by the Borrower (which consent shall not be unreasonably withheld
or delayed), indicating the presence or absence of hazardous materials and the
estimated cost of any compliance or remedial action in connection with such
properties.

 

SECTION 8.10. Location of Collateral.

 

Keep all Collateral, other than inventory in transit, motor vehicles,
residential tanks and bulk storage tanks, at one or more of the locations set
forth on Schedule 8.10 hereto and not remove any such Collateral therefrom
except for, for so long as there exists no Event of Default, (i) inventory sold
in the ordinary course of business; (ii) dispositions of obsolete equipment to
the extent permitted under this Agreement and the other Credit Documents; and
(iii) the storage of inventory or equipment at locations within the continental
United States other than those described on Schedule 8.10 hereto provided that
(a) the Borrower shall take all actions necessary for the Administrative Agent’s
Lien on such inventory and equipment to continue to be a perfected first
priority Lien subject to no other Lien other than Permitted Liens and (b) the
Administrative Agent shall have received, prior to the relocation of any such
equipment or inventory, a landlord’s waiver, acceptable in form and content to
the Administrative Agent, if the premises are leased, and mortgagee’s waivers,
in each case acceptable in form and content to the Administrative Agent, from
all those who hold a mortgage or like Lien on such premises.

 

SECTION 8.11. Federal Reserve Regulations.

 

No proceeds of any Loans shall be used to acquire or carry any Margin Stock.

 

SECTION 8.12. Administrative Agent May Perform Obligations; Further Assurances.

 

Permit the Administrative Agent on behalf of the Lenders, if the Administrative
Agent or the Required Lenders so elects in their sole discretion, to pay or
perform any of the Borrower’s Obligations hereunder or under any other Credit
Documents and to reimburse the Administrative Agent, on demand, or, if the
Administrative Agent so elects, by the Administrative Agent making one or more
Loans (as the Administrative Agent may elect) on the Borrower’s behalf and
charging the accounts of any Credit Party held by the Administrative Agent
accordingly, for all amounts expended by or on behalf of the Administrative
Agent in connection therewith, and all costs and expenses incurred by or on
behalf of the Administrative Agent in connection therewith. Each Borrower
further agrees to execute, deliver or perform, or cause to be executed,
delivered or performed, all such documents, agreements or acts, as the case may
be, as the Administrative Agent may reasonably request from time to time to
create, perfect, continue or otherwise assure the Administrative Agent with
respect to any Lien on all assets of each Credit Party or created or purported
to be created by any of the Credit Documents or to otherwise create, evidence,
assure or enhance the Administrative Agent’s and the Lender’s rights and
remedies under, or as contemplated by, the Credit Documents or at law or in
equity.

 

66



--------------------------------------------------------------------------------

SECTION 8.13. Risk Management Policy.

 

Comply, and require its Subsidiaries to comply, with (i) the retail and
wholesale inventory distribution and trading procedures, (ii) the dollar and
volume limits, and (iii) all other material provisions of the Risk Management
Policy.

 

SECTION 8.14. Acquisition of Assets and Properties.

 

Subject to the provisions of Section 12.10(b), assets and properties acquired by
the Borrower or any of its Subsidiaries after the Closing Date consisting of (i)
such real properties as constitute at least seventy-five percent (75%) of the
aggregate value of the real properties acquired, as determined by the
Administrative Agent in its reasonable discretion, (ii) such motor vehicles as
constitute at least seventy-five percent (75%) of the aggregate value of the
motor vehicles acquired, as determined by the Administrative Agent in its
reasonable discretion, and (iii) all other material personal property assets
acquired (to the extent that (a) a Lien can be perfected thereon by the filing
of UCC financing statements in the appropriate jurisdictions, and (b) if
required by the Administrative Agent, a Lien can be perfected thereon by
possession or other methods under the UCC), shall be part of the Collateral
securing the payment and performance of the Obligations on which the
Administrative Agent shall have a perfected Lien, and the Borrower or such
Subsidiary, as applicable, shall execute and deliver, or cause to be executed
and delivered, to the Administrative Agent, at the Borrower’s reasonable
expense, such documents (including, without limitation, mortgages, deeds of
trust, deeds to secure debt, guarantees, security agreements, UCC financing
statements, fixture filings, opinions of counsel, title insurance and
endorsements) and other assurances as the Administrative Agent may request in
order to create and perfect Liens in such assets and properties in favor of the
Administrative Agent, subject to no other Liens other than Permitted Liens.
Notwithstanding anything to the contrary set forth above, the conditions set
forth in clauses (i), (ii) and (iii) shall not apply to the acquisition of
assets and properties (whether acquired in one or more related or unrelated
transactions) to the extent that the aggregate purchase price of such assets and
properties does not exceed $5,000,000.

 

ARTICLE IX

 

FINANCIAL COVENANTS

 

Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.11, the Borrower will not:

 

SECTION 9.01. Consolidated EBITDA/Consolidated Interest Expense.

 

Permit, as of the last day of each fiscal quarter, the ratio of (i) Consolidated
EBITDA of the Borrower and its Consolidated Subsidiaries to (ii) Consolidated
Interest Expense of the Borrower and its Consolidated Subsidiaries, in each case
for the four fiscal quarters then most recently ended, to be less than 2.50 to
1.00, for any fiscal quarter.

 

67



--------------------------------------------------------------------------------

SECTION 9.02. Consolidated Leverage Ratio.

 

(a) Permit, as of the last day of each fiscal quarter, the Consolidated Leverage
Ratio of the Borrower and its Consolidated Subsidiaries to be more than 4.75 to
1.00, for any fiscal quarter.

 

(b) Permit, as of the last day of each fiscal quarter, the Consolidated Leverage
Ratio of Inergy, L.P. and its Consolidated Subsidiaries to be more than 5.00 to
1.00, for any fiscal quarter.

 

ARTICLE X

 

NEGATIVE COVENANTS

 

Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 13.11, the Borrower will not, and
will not cause or permit any of its Subsidiaries to:

 

SECTION 10.01. Liens.

 

Create or suffer to exist any Lien, except for Permitted Liens, upon or with
respect to any of its assets or properties, whether such Person owns or has an
interest in such assets or properties on the Closing Date or at any time
thereafter.

 

SECTION 10.02. Debt.

 

Create or suffer to exist any Debt except for Permitted Debt.

 

68



--------------------------------------------------------------------------------

SECTION 10.03. Restricted Investments.

 

(a) Subject to clause (b) below, make or permit to exist any loans or advances
to or any other investment in any Person (including any equity holders of the
Borrower or of any of its Affiliates), except investments in (1)
interest-bearing United States Government obligations, (2) certificates of
deposit issued by or time deposits with any commercial bank organized and
existing under the laws of the United States or any state thereof having capital
and surplus of not less than $25,000,000, (3) prime commercial paper rated AAA
by Standard and Poor’s or Prime P-1 by Moody’s Investor Service, Inc., (4)
agreements involving the sale and guaranteed repurchase of United States
Government securities, or (5) a Subsidiary provided that (i) such Subsidiary is
a wholly owned Subsidiary (directly or indirectly) of the Borrower; (ii) such
Subsidiary guarantees the Obligations under the Credit Agreement and other
Credit Documents pursuant to a Guaranty Agreement in substantially the form of
Exhibit I hereto, (iii) such Subsidiary grants to the Administrative Agent for
the benefit of the Lenders a first priority security interest in all assets and
properties of such Subsidiary (subject only to Permitted Liens) in accordance
with Section 8.14 pursuant to a Security Agreement or a Mortgage in form and
substance reasonably satisfactory to the Administrative Agent and (iv) the
Capital Stock of such Subsidiary is pledged to the Administrative Agent for the
benefit of the Lenders pursuant to a Pledge Agreement in form and substance
reasonably satisfactory to the Administrative Agent. All instruments and
documents evidencing such investments shall be pledged to the Administrative
Agent promptly after the relevant Person’s receipt thereof, shall be security
for the Obligations, and shall be Collateral hereunder.

 

(b) Acquire any assets or property of any other Person (other than a Credit
Party) other than (i) pursuant to a Permitted Acquisition, (ii) subject to
Section 8.14, in the ordinary course of business consistent with past practices
and (iii) as part of a Capital Expenditure.

 

SECTION 10.04. Structure; Disposition of Assets.

 

(i) Except for Permitted Acquisitions, merge or consolidate with or otherwise
acquire, or be acquired by, any other Person; and (ii) sell, lease or otherwise
transfer all or any part of its assets other than, for so long as there exists
no Event of Default, (a) the sale of inventory in the ordinary course of such
Person’s business, (b) the disposition of obsolete equipment subject to Section
4.02(e) hereof, (c) the sale of motor vehicles in the ordinary course of such
Person’s business with the consent of the Administrative Agent and (d) the sale
of other assets not in the ordinary course of business in an amount not to
exceed $10,000,000 in any Fiscal Year.

 

SECTION 10.05. Sale-Leasebacks; Subsidiaries; New Business.

 

(a) Enter into any arrangement with any lender or investor or to which such
lender or investor is a party, providing for the leasing by the Borrower or any
of its Subsidiaries of real or personal property which has been or is to be sold
or transferred by the Borrower or any of its Subsidiaries to such lender or
investor or to any Person to whom funds have been or are to be advanced by such
lender or investor on the security of such property or rental obligations of the
Borrower or any of its Subsidiaries, except for such transactions which,
together with all other

 

69



--------------------------------------------------------------------------------

such transactions entered into by the Borrower and its Subsidiaries, involve
real and personal property having a fair market value not exceeding $5,000,000
in the aggregate; or

 

(b) Create any Subsidiary or manufacture any goods, render any services or
otherwise enter into any business which is not substantially similar to that
existing on the Closing Date; provided, however, that the Borrower or any of its
Subsidiaries may engage in, or create one or more Controlled Subsidiaries to
engage in, Midstream Business.

 

SECTION 10.06. Issuance of Securities.

 

Issue any membership or other equity interests, or create any new class of
equity interests, or modify in any material respect the voting, liquidation or
other rights of any class of equity interests, or issue any other securities;
provided, however, the Borrower may issue Capital Stock.

 

SECTION 10.07. Conflicting Agreements.

 

Enter into any agreement any term or condition of which conflicts with any
provision of this Agreement or the other Credit Documents.

 

SECTION 10.08. Changes in Accounting Principles; Fiscal Year.

 

Make any change in its principles or methods of accounting as currently in
effect, except such changes as are required by GAAP, nor, without first
obtaining the Administrative Agent’s written consent, change its Fiscal Year.

 

SECTION 10.09. Transactions With Affiliates.

 

Enter into or be a party to any transaction or arrangement, including without
limitation, the purchase, sale or exchange of property of any kind or the
rendering of any service, with any Affiliate, except in the ordinary course of
and pursuant to the reasonable requirements of such Person’s business and upon
fair and reasonable terms substantially as favorable to such Person as those
which would be obtained in a comparable arms-length transaction with a
non-Affiliate. The foregoing shall not prohibit the creation of, or an
arrangement with, a Subsidiary or other Affiliate in connection with a Permitted
Acquisition or other acquisition of assets and properties pursuant to the terms
and conditions of this Agreement, provided, that the structure of any such
proposed transaction is disclosed to the Administrative Agent and is acceptable
to the Administrative Agent in its reasonable discretion.

 

SECTION 10.10. Distributions.

 

Pay any dividends on or make any other distributions in respect of any
membership interests or other equity interests or redeem or otherwise acquire
any such membership or other equity interests without in each instance obtaining
the prior written consent of the Required Lenders; provided, however, that (i)
any Credit Party which is a Subsidiary of the Borrower may pay regularly
scheduled dividends or make other distributions to the Borrower, and (ii) if no

 

70



--------------------------------------------------------------------------------

Default or Event of Default exists or would result therefrom, the Borrower may
pay cash distributions, free of any Lien, to Inergy, L.P. in an amount not to
exceed Available Cash.

 

SECTION 10.11. Lease Obligations.

 

Permit the aggregate obligations that are due and payable during any Fiscal Year
under leases or agreements to lease (other than obligations under Capital
Leases) to exceed $7,500,000.

 

SECTION 10.12. Restrictive Agreements.

 

Enter into any Debt (other than Permitted Junior Debt) which contains any
covenants (including, without limitation, a negative pledge on assets) more
restrictive than the provisions of Articles VIII, IX and X, or enter into any
Permitted Junior Debt which contains any covenants more restrictive than the
provisions of Article IX or any negative pledge on assets.

 

SECTION 10.13. OFAC.

 

Permit the transfer of controlling interest in any Credit Party to any Person
(or any beneficial owner of such Person) listed on the specifically Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Asset
Control, Department of the Treasury (“OFAC”), pursuant to Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists
or terrorist organizations maintained pursuant to any of the rules and
regulations of OFAC or pursuant to any other applicable Executive Orders, or use
the proceeds of any Loans to violate any of the foreign asset control
regulations of OFAC or any enabling statute or Executive Order relating thereto.

 

SECTION 10.14. Put Agreements.

 

Enter into any put agreement or similar agreement with any other Person granting
such Person put rights or similar arrangements with respect to the Capital Stock
of the Borrower or its Subsidiaries.

 

SECTION 10.15. Amendments to Organic Documents.

 

Amend or otherwise modify their respective Organic Documents in any manner that
would affect the Administrative Agent or the Lenders without the prior written
consent of the Administrative Agent and the Required Lenders, except for
amendments or other modifications that modify administrative provisions or
amendments that reflect the issuance, redemption or transfer of Capital Stock to
the extent permitted by and in accordance with this Agreement and the other
Credit Documents.

 

71



--------------------------------------------------------------------------------

ARTICLE XI

 

DEFAULT AND REMEDIES

 

SECTION 11.01. Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment or order of any court or any
order, rule or regulation of any Governmental Authority or otherwise:

 

(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan, Note or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).

 

(b) Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest
due on any Loan, Note or Reimbursement Obligation or the payment of any other
Obligation, and such default shall continue unremedied for three (3) Business
Days.

 

(c) Misrepresentation. Any representation or warranty made or deemed to be made
by Inergy, L.P., the Borrower or any Subsidiary of the Borrower under this
Agreement, any other Credit Document or any amendment hereto or thereto, shall
prove to have been incorrect or misleading in any material respect when made or
deemed made.

 

(d) Default in Performance of Certain Covenants. The Borrower shall default in
the performance or observance of any covenant or agreement contained in Sections
4.02, 7.01(b), (c), (d), or (f), 7.02(e), 8.01, 8.02, 8.06(ii), 8.06(iii), 8.08,
8.10, Article IX or Sections 10.01, 10.02, 10.03, 10.04, 10.05, 10.06, 10.10,
10.12, 10.13or 10.14 of this Agreement.

 

(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any Subsidiary of the Borrower shall default in the performance or observance of
any term, covenant, condition or agreement contained in this Agreement (other
than as specifically provided for otherwise in this Section 11.01) or any other
Credit Document and such default shall continue for a period of thirty (30) days
and the Borrower or such Subsidiary of the Borrower, as applicable, continuously
and diligently endeavors to cure such default.

 

(f) Debt Cross-Default. The Borrower, Inergy, L.P. or any Subsidiary of the
Borrower shall (i) default in the payment of any Debt (other than that evidenced
by the Notes or any Reimbursement Obligation), the aggregate outstanding amount
of which Debt is in excess of $1,000,000, beyond the period of grace if any,
provided in the instrument or agreement under which such Debt was created, or
(ii) default in the observance or performance, beyond the period of grace if
any, of any other agreement or condition relating to any Debt (other than that
evidenced by the Notes or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $1,000,000, or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause, with the giving
of notice if required, any such Debt to become due prior to its stated maturity.

 

72



--------------------------------------------------------------------------------

(g) Other Cross-Defaults.

 

  (i) The Borrower, Inergy, L.P. or any Subsidiary of the Borrower shall default
in the payment when due, or in the performance or observance, of any obligation
or condition of any material contract or agreement unless, but only as long as,
the existence of any such default is being contested by the Borrower, Inergy,
L.P. or such Subsidiary of the Borrower, as applicable, in good faith by
appropriate proceedings and adequate reserves in respect thereof have been
established on the books of the Borrower, Inergy, L.P. or such Subsidiary of the
Borrower, as applicable, to the extent required by GAAP.

 

  (ii) Any “Event of Default” shall have occurred and be continuing under any
other Credit Document or any Hedging Agreement.

 

(h) Voluntary Bankruptcy Proceeding. Inergy, L.P., the Borrower or any
Subsidiary of the Borrower shall (i) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Inergy, L.P., the Borrower or any Subsidiary of the Borrower
in any court of competent jurisdiction seeking (i) relief under the federal
bankruptcy laws (as now or hereafter in effect) or under any other laws,
domestic or foreign, relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for Inergy, L.P., the Borrower or any
Subsidiary of the Borrower or for all or any substantial part of their
respective assets, domestic or foreign, and such case or proceeding shall
continue undismissed or unstayed for a period of sixty (60) consecutive days, or
an order granting the relief requested in such case or proceeding (including,
but not limited to, an order for relief under such federal bankruptcy laws)
shall be entered.

 

(j) Impairment of Security, Etc. Any of the Credit Documents shall cease in any
material respect to be in full force and effect or shall be declared to be null
and void in whole or in a material part by the final judgment of a court or
other governmental or regulatory authority having jurisdiction or the validity
or enforceability thereof shall be contested by, or on behalf of, any Credit
Party; or any Credit Party shall renounce any of the same or deny that it has
any or further liability under any Credit Document to which it is a party; or
any security interest purported to be created by any Credit Document shall cease
to be, or shall be asserted by any Credit Party not to be, a valid, perfected,
first priority (except as expressly otherwise provided in this Agreement or such
Credit Document) security interest in the Collateral covered thereby.

 

73



--------------------------------------------------------------------------------

(k) Judgment. A final judgment or judgments for the payment of money aggregating
in excess of $2,500,000 are rendered against one or more of the Borrower or any
of its Subsidiaries, which are not, within thirty (30) days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within thirty
(30) days after the expiration of any such stay.

 

(l) Change of Control; Ownership. (i) Inergy, L.P. ceases to own and control
100% of the outstanding Capital Stock of the Borrower; (ii) Inergy Holdings
ceases to own and control 100% of the outstanding Capital Stock of Inergy GP;
(iii) any Person or group of Persons, other than New Inergy Propane, shall
acquire, directly or indirectly, more than 30% of the outstanding Capital Stock
of Inergy, L.P.; (iv) Inergy GP ceases to be the managing general partner of
Inergy, L.P.; (v) a majority of the seats on the board of directors (or other
applicable governing body) of Inergy GP shall at any time after the Closing Date
be occupied by Persons who were not nominated by Inergy GP or Inergy Holdings,
by a majority of the board of directors (or other applicable governing body) of
Inergy GP or Inergy Holdings or by Persons so nominated; (vi) a majority of the
seats on the board of directors (or other applicable governing body) of the
Borrower shall at any time after the Closing Date be occupied by Persons who
were not nominated by the Borrower or Inergy Holdings, by a majority of the
board of directors (or other applicable governing body) of the Borrower or
Inergy Holdings or by Persons so nominated; or (vii) any pledgor under any
Pledge Agreement shall grant or suffer to exist any Lien on such pledgor’s
interest in any Collateral described therein, except in each case for any
Permitted Lien.

 

(m) Material Adverse Effect. In the Required Lender’s reasonable judgment, there
occurs any condition or event that could have a Material Adverse Effect.

 

SECTION 11.02. Remedies.

 

Upon the occurrence of an Event of Default, with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower:

 

(a) Acceleration; Termination of Credit Facilities. Declare the principal of and
interest on the Loans, the Notes and the Reimbursement Obligations at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement or any of the other Credit Documents (including,
without limitation, all L/C Obligations, whether or not the beneficiaries of the
then outstanding Letters of Credit shall have presented the documents required
thereunder) and all other Obligations (other than any obligations under any
Hedging Agreement), to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or the other Credit Documents to the contrary notwithstanding, and
terminate the Credit Facilities and any right of the Borrower to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 11.01(h) or (i), the Credit
Facilities shall be automatically terminated and all Obligations (other than any
obligations under any Hedging Agreement) shall automatically become due and
payable without presentment,

 

74



--------------------------------------------------------------------------------

demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b) Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 11.02(a), require the Borrower at such time to
deposit in a cash collateral account with the Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations. After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower.

 

(c) Rights of Collection, Etc.

 

  (i) Exercise all of the rights and remedies of a secured party under the UCC
or under other Applicable Law, and all other legal and equitable rights to which
the Administrative Agent may be entitled, all of which rights and remedies shall
be cumulative, and none of which shall be exclusive, and all of which shall be
in addition to any other rights or remedies contained in this Agreement or any
of the other Credit Documents.

 

  (ii) Exercise the right to take immediate possession of the Collateral, and
(1) to require the Borrower to assemble the Collateral, at the Borrower’s
expense, and make it available to the Administrative Agent at a place designated
by the Administrative Agent, and (2) to enter upon and use any premises in which
the Borrower has an ownership, leasehold or other interest, or wherever any of
the Collateral shall be located, and to store, remove, abandon, manufacture,
sell, dispose of or otherwise use all or any part of the Collateral on such
premises without the payment of rent or any other fees by the Administrative
Agent to the Borrower or any other Person for the use of such premises or such
Collateral.

 

  (iii)

Exercise the right to sell or otherwise dispose of all or any inventory or
equipment in its then condition, or after any further manufacturing or
processing thereof, at public or private sale or sales, with such notice as may
be required by law, in lots or in bulk, for cash or on credit all as the
Administrative Agent, in its sole discretion, may deem advisable. The Borrower
agrees that ten (10) days prior written notice to the Borrower of any public or
private sale or other disposition of such Collateral shall be reasonable notice
thereof and such sale shall be at such locations as the Administrative Agent may
designate in such notice. The Administrative Agent shall have the right to
conduct such sales on the Borrower’s premises, without charge therefor, and such
sales may be adjourned from

 

75



--------------------------------------------------------------------------------

 

time to time in accordance with applicable law. The Administrative Agent shall
have the right to sell lease or otherwise dispose of such Collateral, or any
part thereof for cash, credit or any combination thereof and the Administrative
Agent may purchase all or any part of such Collateral at public or, if permitted
by law, private sale and, in lieu of actual payment of such purchase price, may
set-off or credit the amount of such price against the Obligations.

 

  (iv) The Administrative Agent is hereby granted a license or other right to
use, without charge, all of the Borrower’s labels, patents, copyrights, rights
of use of any name, trade secrets, trade names, trademarks, and advertising
matter, or any property of a similar nature as it pertains to the Collateral or
any other property of the Borrower, in storing, removing, transporting,
manufacturing, advertising, selling or otherwise using the Collateral, and the
Borrower’s rights in and under such property shall inure to the Administrative
Agent’s benefit.

 

  (v) The proceeds realized from the sale of any Collateral may be applied,
after the Administrative Agent is in receipt of good funds, in accordance with
Section 4.10. If any deficiency shall arise, the Borrower shall remain liable to
the Administrative Agent therefor. Any surplus remaining after payment in full
of the Obligations will be returned to the Borrower or to whomever may be
legally entitled thereto.

 

SECTION 11.03. Rights and Remedies Cumulative; Non-Waiver; Etc.

 

The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the Credit Documents or that may now or hereafter exist in
law or in equity or by suit or otherwise. No delay or failure to take action on
the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.

 

76



--------------------------------------------------------------------------------

ARTICLE XII

 

THE ADMINISTRATIVE AGENT

 

SECTION 12.01. Appointment.

 

Each of the Lenders hereby irrevocably designates and appoints Wachovia as
Administrative Agent of such Lender under this Agreement and the other Credit
Documents for the term hereof and each such Lender irrevocably authorizes
Wachovia as Administrative Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of this Agreement and such other Credit
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement or
such other Credit Documents, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Credit Documents or otherwise exist against the
Administrative Agent. Any reference to the Administrative Agent in this Article
XII shall be deemed to refer to the Administrative Agent solely in its capacity
as Administrative Agent and not in its capacity as a Lender.

 

SECTION 12.02. Delegation of Duties.

 

The Administrative Agent may execute any of its respective duties under this
Agreement and the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by the Administrative Agent with reasonable care.

 

SECTION 12.03. Exculpatory Provisions.

 

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact, Subsidiaries or Affiliates shall be (a) liable for
any action lawfully taken or omitted to be taken by it or such Person under or
in connection with this Agreement or the other Credit Documents (except for
actions occasioned solely by its or such Person’s own gross negligence or
willful misconduct), or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Credit
Party, or by any officer thereof, contained in this Agreement or the other
Credit Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Credit Documents or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or the other Credit Documents or for any failure of any Credit
Party to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Borrower or any of its Subsidiaries.

 

SECTION 12.04. Reliance by the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any note, writing, resolution, notice, consent,
certificate, affidavit, letter,

 

77



--------------------------------------------------------------------------------

cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless such Note shall have been
transferred in accordance with Section 13.10. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
and the other Credit Documents unless it shall first receive such advice or
concurrence of the Required Lenders (or, when expressly required hereby or by
the relevant other Credit Document, all the Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action except for its own gross negligence or
willful misconduct. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
Notes in accordance with a request of the Required Lenders (or, when expressly
required hereby, all the Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.

 

SECTION 12.05. Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless it has received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” In the event that the Administrative Agent receives such a
notice, it shall promptly give notice thereof to the Lenders. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders (or, when expressly
required hereby, all the Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders, except to the extent that
other provisions of this Agreement expressly require that any such action be
taken or not be taken only with the consent and authorization or the request of
the Lenders or Required Lenders, as applicable.

 

SECTION 12.06. Non-Reliance on the Administrative Agent and Other Lenders.

 

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its

 

78



--------------------------------------------------------------------------------

Loans and issue or participate in Letter of Credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Credit Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or affiliates.

 

SECTION 12.07. Indemnification.

 

The Lenders agree to indemnify the Administrative Agent, in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to the respective
amounts of their Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following the payment of the Notes
or any Reimbursement Obligation) be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this Agreement
or the other Credit Documents, or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from the Administrative Agent’s bad faith, gross negligence or willful
misconduct. The agreements in this Section 12.07 shall survive the payment of
the Notes, any Reimbursement Obligation and all other amounts payable hereunder
and the termination of this Agreement.

 

SECTION 12.08. The Administrative Agent in Its Individual Capacity.

 

The Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower and its Subsidiaries and Affiliates as though the Administrative
Agent were not an Administrative Agent hereunder. With respect to any Loans made
or renewed by it and any Note issued to it and with respect to any Letter of
Credit issued by it or participated in by it, the Administrative Agent shall
have the same rights and powers under this Agreement and the other Credit
Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

 

79



--------------------------------------------------------------------------------

SECTION 12.09. Resignation of the Administrative Agent; Successor Administrative
Agent.

 

Subject to the appointment and acceptance of a successor as provided below, the
Administrative Agent may resign at any time or, at the request of the Required
Lenders, shall resign, by giving notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent, which successor shall have minimum capital and
surplus of at least $500,000,000. If no successor Administrative Agent shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the Administrative Agent’s giving of
notice of resignation, then the Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent, which successor shall have
minimum capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 12.09 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

 

SECTION 12.10. Collateral Matters.

 

(a) The Administrative Agent is authorized on behalf of all the Lenders without
the necessity of any notice to or further consent from the Lenders, from time to
time to take any action with respect to any Collateral or the Credit Documents
which may be necessary to perfect and maintain perfected the security interests
in and Liens upon the Collateral granted pursuant to the Credit Documents. The
Lenders hereby authorize the Administrative Agent to retain all Credit Documents
related to the Collateral and all other documentation evidencing the perfected
security interests in and Liens upon the Collateral, copies of which will be
provided by the Administrative Agent to any Lender upon such Lender’s reasonable
request.

 

(b) If an Event of Default shall have occurred and be continuing, the
Administrative Agent may, and at the request of the Required Lenders shall, take
a security interest in assets and properties of the Borrower and its
Subsidiaries that are not Collateral as the Administrative Agent shall request,
in its sole discretion, and all such assets and properties shall be part of the
Collateral securing the payment and performance of the Obligations. The Borrower
or each Subsidiary of the Borrower, as applicable, shall execute and deliver, or
cause to be executed and delivered, to the Administrative Agent, at the
Borrower’s expense, such documents (including, without limitation, mortgages,
deeds of trust, deeds to secure debt, guarantees, security agreements, UCC
financing statements, fixture filings, opinions of counsel, title insurance and
endorsements) and other assurances as the Administrative Agent may reasonably
request in order to create and perfect Liens on such assets and properties in
favor of the Administrative Agent, subject to no other Liens other than
Permitted Liens.

 

80



--------------------------------------------------------------------------------

(c) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to authorize the release of any Lien granted for the
benefit of the Administrative Agent and the Lenders upon any Collateral (i) upon
termination of the Commitments and payment in full of all Loans and all other
Obligations known to the Administrative Agent and payable under this Agreement
or any other Credit Document; (ii) constituting property sold or to be sold or
disposed of as part of or in connection with any disposition permitted
hereunder; (iii) consisting of an instrument evidencing Debt or other debt
instrument, if the indebtedness evidenced thereby has been paid in full; or (iv)
if approved, authorized or ratified in writing by the Required Lenders or all
the Lenders, as the case may be, as provided in Section 13.11. Upon request by
the Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to authorize the release of particular types or
items of Collateral pursuant to this Section 12.10(c).

 

(d) In the event that a Credit Party desires to retire or sell any motor vehicle
that is part of the Collateral, the Borrower shall submit to the Administrative
Agent a Request for Vehicle Lien Release in the form of Exhibit L hereto, and,
upon the approval of such request by the Administrative Agent, the
Administrative Agent shall release the first priority Lien on such motor
vehicle.

 

(e) The Lenders and the Borrower irrevocably authorize the Administrative Agent,
at its option and in its discretion, in the event that, at any time, the
Administrative Agent determines that it does not have a perfected Lien on (i)
such fee-owned real properties of the Borrower and its Subsidiaries as
constitute at least seventy-five percent (75%) of the aggregate value of all
fee-owned real properties of the Borrower and its Subsidiaries, and/or (ii) such
motor vehicles of the Borrower and its Subsidiaries as constitute at least
seventy-five percent (75%) of the aggregate value of motor vehicles of the
Borrower and its Subsidiaries, to obtain perfected Liens on such unencumbered
fee-owned real properties and/or unencumbered motor vehicles as the
Administrative Agent deems necessary to reach the seventy-five percent (75%)
aggregate value threshold. Borrower shall provide the Administrative Agent with
all information reasonably requested by the Administrative Agent from time to
time related to assets owned by the Borrower and its Subsidiaries, shall
cooperate fully with the Administrative Agent with respect to the performance of
due diligence and the execution of documents necessary to facilitate such Lien
perfection and shall pay all reasonable costs and expenses incurred by the
Administrative Agent and its counsel in connection therewith.

 

81



--------------------------------------------------------------------------------

ARTICLE XIII

 

MISCELLANEOUS

 

SECTION 13.01. Notices.

 

(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing, or by telephone
subsequently confirmed in writing. Any notice shall be effective if delivered by
hand delivery or sent via telecopy, recognized overnight courier service or
certified mail, return receipt requested, and shall be presumed to be received
by a party hereto (i) on the date of delivery if delivered by hand or sent by
telecopy, (ii) on the next Business Day if sent by recognized overnight courier
service and (iii) on the third Business Day following the date sent by certified
mail, return receipt requested. A telephonic notice to the Administrative Agent
as understood by the Administrative Agent will be deemed to be the controlling
and proper notice in the event of a discrepancy with or failure to receive a
confirming written notice.

 

(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

 

If to the Borrower:

   Inergy Propane, LLC      Two Brush Creek Boulevard, Suite 200      Kansas
City, Missouri 64112      Attention: Brooks Sherman      Telephone No.:
816-842-8181      Telecopy No.: 816-531-3685

With copies to:

   Stinson Morrison Hecker LLP      1201 Walnut Street      Kansas City,
Missouri 64141-6251      Attention: Paul McLaughlin, Esq.      Telephone No.:
816-691-3256      Telecopy No.: 816-691-3495

If to Wachovia as

   Wachovia Bank, National Association

Administrative Agent:

   One Wachovia Center      201 South College Street, CP-8      Charlotte, North
Carolina 28288      Attn: Syndication Agency Services      Telephone No.:
704-383-7698      Telecopy No.: 704-383-0288

 

82



--------------------------------------------------------------------------------

With copies to:

   Wachovia Bank, National Association      One Wachovia Center, DC-5      301
South College Street      Charlotte, North Carolina 28288-0251      Attn: Mark
D. Weir, Director      Telephone No.: 704-383-6610      Telecopy No.:
704-383-6647

With copies to:

   Parker, Poe, Adams & Bernstein L.L.P.      Three Wachovia Center      401
South Tryon Street, Suite 3000      Charlotte, North Carolina 28202     
Attention: P. Neal Cook, Esq.      Telephone No.: 704-335-9878      Telecopy
No.: 704-335-9711

If to any Lender:

   To the address set forth on Schedule 1.01B hereto.

 

(c) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit issued.

 

SECTION 13.02. Expenses; Indemnity.

 

The Borrower will (a) pay all out-of-pocket expenses of the Administrative Agent
in connection with: (i) the preparation, execution and delivery of this
Agreement and each other Credit Document, whenever the same shall be executed
and delivered, including without limitation all out-of-pocket syndication and
due diligence expenses and reasonable fees and disbursements of counsel for the
Administrative Agent and (ii) the preparation, execution and delivery of any
waiver, amendment or consent by the Administrative Agent or the Lenders relating
to this Agreement or any other Credit Document, including without limitation
reasonable fees and disbursements of counsel for the Administrative Agent; (b)
pay all out-of-pocket expenses of the Administrative Agent and the Lenders in
connection with the administration and enforcement of any rights and remedies of
the Administrative Agent and Lenders under the Credit Facilities, including
consulting with appraisers, accountants, engineers, attorneys and other Persons
concerning the nature, scope or value of any right or remedy of the
Administrative Agent or any Lender hereunder or under any other Credit Document
or any factual matters in connection therewith, which expenses shall include
without limitation the reasonable fees and disbursements of such Persons; and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any losses, penalties, fines,
liabilities, settlements, damages, costs and expenses, suffered by any such
Person in connection with any claim, investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way

 

83



--------------------------------------------------------------------------------

connected with the Agreement, any other Credit Document or the Loans, including
without limitation reasonable attorney’s and consultant’s fees, except to the
extent that any of the foregoing directly result from the gross negligence or
willful misconduct of the party seeking indemnification therefor.

 

SECTION 13.03. Set-off.

 

In addition to any rights now or hereafter granted under Applicable Law and not
by way of limitation of any such rights, upon and after the occurrence of any
Event of Default and during the continuance thereof, the Lenders and any
assignee or participant of a Lender in accordance with Section 13.10 are hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, time or demand, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Lenders, or any such
assignee or participant to or for the credit or the account of the Borrower
against and on account of the Obligations irrespective of whether or not (a) the
Lenders shall have made any demand under this Agreement or any of the other
Credit Documents or (b) the Administrative Agent shall have declared any or all
of the Obligations to be due and payable as permitted by Section 11.02 and
although such Obligations shall be contingent or unmatured. Notwithstanding the
preceding sentence, each Lender agrees to notify the Borrower and the
Administrative Agent after any such set-off and application; provided, that the
failure to give such notice shall not affect the validity of such set-off and
application.

 

SECTION 13.04. Governing Law.

 

This Agreement, the Notes and the other Credit Documents, unless otherwise
expressly set forth therein, shall be governed by, construed and enforced in
accordance with the laws of the State of Missouri.

 

SECTION 13.05. Consent to Jurisdiction.

 

The Borrower (i) submits to personal jurisdiction in the State of North
Carolina, the courts thereof and the United States District Courts sitting
therein, for the enforcement of this Agreement and the other Credit Documents
and (ii) waives any and all personal rights under the law of any jurisdiction to
object on any basis (including, without limitation, inconvenience of forum) to
jurisdiction or venue within the State of North Carolina for the purpose of
litigation to enforce this Agreement and the other Credit Documents. The
Borrower hereby irrevocably consents to the service of a summons and complaint
and other process in any action, claim or proceeding brought by the
Administrative Agent or any Lender in connection with this Agreement, the Notes
or the other Credit Documents, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations, on behalf of
itself or its property, in the manner specified in Section 13.01. Nothing in
this Section 13.05 shall affect the right of the Administrative Agent or any
Lender to serve legal process in any other manner permitted by Applicable Law or
affect the right of the Administrative Agent or any Lender to bring any action
or proceeding against the Borrower or its properties in the courts of any other
jurisdictions.

 

84



--------------------------------------------------------------------------------

SECTION 13.06. WAIVER OF JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWER HEREBY IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER CREDIT
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.

 

SECTION 13.07. Reversal of Payments.

 

To the extent the Borrower makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds repaid, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or proceeds had not been
received by the Administrative Agent.

 

SECTION 13.08. Injunctive Relief; Punitive Damages.

 

The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.

 

(a) The Administrative Agent, the Lenders and the Borrower (on behalf of itself
and its Subsidiaries) hereby agree that no such Person shall have a remedy of
punitive or exemplary damages against any other party to a Loan Document and
each such Person hereby waives any right or claim to punitive or exemplary
damages that they may now have or may arise in the future in connection with any
dispute, whether such dispute is resolved through arbitration or judicially.

 

(b) The parties agree that they shall not have a remedy of punitive or exemplary
damages against any other party in any dispute and hereby waive any right or
claim to punitive or exemplary damages they have now or which may arise in the
future in connection with any dispute whether the dispute is resolved by
arbitration or judicially.

 

SECTION 13.09. Accounting Matters.

 

All financial and accounting calculations, measurements and computations made
for any purpose relating to this Agreement and the other Credit Documents,
including, without limitation, all computations utilized by Inergy, L.P., the
Borrower or any of its Subsidiaries to determine compliance with any covenant
contained herein or therein, shall, except as otherwise

 

85



--------------------------------------------------------------------------------

expressly contemplated hereby or unless there is an express written direction by
the Administrative Agent to the contrary agreed to by the Borrower, be performed
in accordance with GAAP as in effect on the Closing Date. In the event that
changes in GAAP shall be mandated by the Financial Accounting Standards Board,
or any similar accounting body of comparable standing, or shall be recommended
by the Borrower’s certified public accountants, to the extent that such changes
would modify such accounting terms or the interpretation or computation thereof,
such changes shall be followed in defining such accounting terms only from and
after the date the Borrower and the Required Lenders shall have amended this
Agreement to the extent necessary to reflect any such changes in the financial
covenants and other terms and conditions of this Agreement.

 

SECTION 13.10. Successors and Assigns; Participations.

 

(a) Benefit of Agreement. This Agreement shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and the Lenders, all future
holders of the Notes, and their respective successors and assigns, except that
the Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender.

 

(b) Assignment by Lenders. Each Lender may, with the consent of the
Administrative Agent and the Borrower, which consents shall not be unreasonably
withheld and not required of the Borrower upon the occurrence and continuation
of a Default or Event of Default, assign to one or more Eligible Assignees all
or a portion of its interests, rights and obligations under this Agreement and
the other Credit Documents (including, without limitation, all or a portion of
the Extensions of Credit at the time owing to it and the Notes held by it);
provided that:

 

  (i) each such assignment shall be of a constant, and not a varying, percentage
of all the assigning Lender’s rights and obligations under this Agreement;

 

  (ii) if less than all of the assigning Lender’s Commitment is to be assigned,
the Commitment so assigned shall not be less than $5,000,000;

 

  (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit H hereto (an “Assignment and
Acceptance”), together with any Note or Notes subject to such assignment;

 

  (iv) such assignment shall not, without the consent of the Borrower, require
the Borrower to file a registration statement with the Securities and Exchange
Commission or apply to or qualify the Loans or the Notes under the blue sky laws
of any state;

 

  (v) no consent of the Borrower or the Administrative Agent shall be required
for an assignment to an affiliate or Subsidiary of the assigning Lender; and

 

86



--------------------------------------------------------------------------------

  (vi) the assigning Lender shall pay to the Administrative Agent an assignment
fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof.

 

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof, (A) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereby
and (B) the Lender thereunder shall, to the extent provided in such assignment,
be released from its obligations under this Agreement.

 

(c) Rights and Duties Upon Assignment. By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the assignee thereunder
confirm to, and agree with, each other and the other parties hereto as set forth
in such Assignment and Acceptance.

 

(d) Register. The Administrative Agent shall maintain a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders and the amount of the Extensions of Credit with
respect to each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Lenders at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Issuance of New Notes. Upon its receipt of an Assignment and Acceptance
executed by an assigning Lender and an Eligible Assignee together with any Note
or Notes subject to such assignment and the written consent to such assignment,
the Administrative Agent shall, if such Assignment and Acceptance has been
completed and is substantially in the form of Exhibit H hereto:

 

  (i) accept such Assignment and Acceptance;

 

  (ii) record the information contained therein in the Register;

 

  (iii) give prompt notice thereof to the Lenders and the Borrower; and

 

  (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.

 

Within five (5) Business Days after receipt of notice, the Borrower shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or Notes to the order of such Eligible Assignee in
amounts equal to the Commitment assumed by such Eligible Assignee pursuant to
such Assignment and Acceptance and a new Note or Notes to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate

 

87



--------------------------------------------------------------------------------

principal amount of such surrendered Note or Notes, shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of the assigned Notes delivered to the assigning Lender. Each
surrendered Note or Notes shall be canceled and returned to the Borrower.

 

(f) Participations. Each Lender may sell participations to one or more banks or
other entities in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Extensions of
Credit and the Notes held by it); provided that:

 

  (i) each such participation shall be in an amount not less than $2,000,000;

 

  (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

 

  (iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;

 

  (iv) such Lender shall remain the holder of the Notes held by it for all
purposes of this Agreement;

 

  (v) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement;

 

  (vi) such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the
principal of or the interest rate on any Loan or Reimbursement Obligation,
extend the term or increase the amount of the Commitment, reduce the amount of
any fees to which such participant is entitled, extend any scheduled payment
date for principal of any Loan or, except as expressly contemplated hereby or
thereby, release substantially all of the Collateral; and

 

  (vii) any such disposition shall not, without the consent of the Borrower,
require the Borrower to file a registration statement with the Securities and
Exchange Commission to apply to qualify the Loans or the Notes under the blue
sky law of any state.

 

(g) Disclosure of Information; Confidentiality. The Administrative Agent and the
Lenders shall hold all non-public information with respect to the Credit Parties
obtained pursuant to the Credit Documents in accordance with their customary
procedures for handling confidential information; provided, that the
Administrative Agent may disclose information relating to this Agreement to Gold
Sheets and other similar bank trade publications, such information to consist of
deal terms and other information customarily found in such publications, and
provided further, that the Administrative Agent and Lenders may disclose any

 

88



--------------------------------------------------------------------------------

such information to the extent such disclosure is required by law or requested
by any regulatory authority.

 

Any Lender may, in connection with any assignment, proposed assignment,
participation or proposed participation pursuant to this Section 13.10, disclose
to the assignee, participant, proposed assignee or proposed participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided, that prior to any such disclosure, each such assignee,
proposed assignee, participant or proposed participant shall agree with the
Borrower or such Lender to preserve the confidentiality of any confidential
information relating to the Borrower received from such Lender.

 

(h) Certain Pledges or Assignments. Nothing herein shall prohibit any Lender
from pledging or assigning any Note to any Federal Reserve Bank in accordance
with Applicable Law.

 

SECTION 13.11. Amendments, Waivers and Consents.

 

Except as set forth below or as specifically provided in any Credit Document,
any term, covenant, agreement or condition of this Agreement or any of the other
Credit Documents may be amended or waived by the Lenders, and any consent given
by the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall, without the consent of each Lender affected thereby:

 

(a) increase the amount, or extend the time, of the obligation of a Lender to
make Loans or issue or participate in Letters of Credit (including without
limitation pursuant to Section 3.05);

 

(b) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation;

 

(c) extend the originally scheduled time or times of payment of the principal of
any Loan or Reimbursement Obligation or the time or times of payment of interest
on any Loan;

 

(d) reduce the rate of interest or fees payable on any Loan or Reimbursement
Obligation or any fee or commission with respect thereto;

 

(e) permit any subordination of the principal or interest on any Loan or
Reimbursement Obligation;

 

(f) permit any assignment (other than as specifically permitted or contemplated
in this Agreement) of the Borrower’s rights and obligations hereunder;

 

(g) terminate or cancel any Guaranty Agreement, Pledge Agreement, Security
Agreement or Mortgage or release Inergy, L.P. or any Subsidiary Guarantor from
their respective obligations under a Guaranty Agreement;

 

89



--------------------------------------------------------------------------------

(h) release all or substantially all of the Collateral; or

 

(i) amend the provisions of Section 13.10(a), this Section 13.11 or the
definition of Required Lenders, without the prior written consent of each
Lender. In addition, no amendment, waiver or consent to the provisions of (a)
Article XII shall be made without the written consent of the Administrative
Agent and (b) Article III shall be made without the written consent of the
Issuing Lender.

 

The Lenders hereby authorize the Administrative Agent to enter into a
Subordination Agreement (that is approved by the Required Lenders) on behalf of
the Lenders, with holders of any second Lien Permitted Junior Debt.

 

SECTION 13.12. Absolute and Unconditional Liability.

 

To the fullest extent permitted by law, the Borrower hereby waives promptness,
diligence, note of acceptance, and any other notice of any nature whatsoever
with respect to any of the Obligations, and any requirement that the
Administrative Agent protect, secure, perfect or insure any security interest or
lien or any property s abject thereto or exhaust any right take any action
against any Guarantor, any other Person or any Collateral. The liability of the
Borrower under this Section shall be absolute and unconditional irrespective of:
(a) any change in the time, manner or place of payment of, or in any other term
of, any of the Obligations, or any other amendment or waiver of or any consent
to departure from this Agreement, any of the Notes or any of the other Credit
Documents; (b) any exchange, release or non-perfection of any Collateral or any
release or amendment or waiver of or consent to departure from any other
guaranty, or any release of any Person liable in whole or in part, for all or
any of the Obligations; or (c) any other circumstance which might otherwise
constitute a defense available to, or discharge of, the Borrower, a guarantor or
a surety.

 

SECTION 13.13. Amended and Restated Credit Facility; Liens Unimpaired.

 

This Agreement amends and restates the Existing Credit Agreement in its
entirety. It is the intention and understanding of the parties hereto that (i)
this Agreement shall act as a refinancing of the Debt and other obligations
evidenced by the Existing Credit Agreement and that this Agreement shall not act
as a novation of such Debt and other obligations, (ii) all Liens securing the
Debt and other obligations evidenced by the Existing Credit Agreement remain in
full force and effect and secure all Debt and all other Obligations now or
hereafter evidenced by or incurred under this Agreement or any of the other
Credit Documents, and (iii) the priority of all Liens securing the Debt and
other obligations evidenced by the Existing Credit Agreement shall not be
impaired by the execution, delivery or performance of this Agreement or the
other Credit Documents. The principal amount of loans outstanding under the
Existing Credit Agreement owed to the Lenders that are “Lenders” under this
Agreement shall be allocated among the Facilities as such Lenders and the
Administrative Agent may agree.

 

90



--------------------------------------------------------------------------------

SECTION 13.14. Performance of Duties.

 

The Borrower’s obligations under this Agreement and each of the Credit Documents
shall be performed by the Borrower at its sole cost and expense.

 

SECTION 13.15. All Powers Coupled with Interest.

 

All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other
Credit Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied or
the Credit Facilities have not been terminated.

 

SECTION 13.16. Survival of Indemnities.

 

Notwithstanding any termination of this Agreement, the indemnities to which the
Administrative Agent and the Lenders are entitled under the provisions of this
Article XIII and any other provision of this Agreement and the Credit Documents
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders against events arising after such termination as well as
before.

 

SECTION 13.17. Titles and Captions.

 

Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.

 

SECTION 13.18. Severability of Provisions.

 

Any provision of this Agreement or any other Credit Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

SECTION 13.19. Entire Agreement; Counterparts.

 

This Agreement, together with the other Credit Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supercedes all prior agreements, written or oral, on such subject matter.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and shall be binding upon all parties, their successors
and assigns, and all of which taken together shall constitute one and the same
agreement.

 

SECTION 13.20. No Novation.

 

Notwithstanding anything contained herein, this Agreement is not intended to,
and does not serve to effect, a novation of the Existing Senior Debt. Rather, it
is the express intention of

 

91



--------------------------------------------------------------------------------

the parties hereto to reaffirm the Existing Senior Debt created under the
Existing Credit Agreement, as evidenced by the notes provided for therein and
secured by the Collateral, as such Existing Senior Debt is amended and restated
in its entirety pursuant to this Agreement.

 

SECTION 13.21. Term of Agreement.

 

This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations shall have been indefeasibly and
irrevocably paid and satisfied in full and all Commitments shall have been
terminated. No termination of this Agreement shall affect the rights and
obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

SECTION 13.22. Inconsistencies with Other Documents; Independent Effect of
Covenants.

 

(a) In the event there is a conflict or inconsistency between this Agreement and
any other Credit Document, the terms of this Agreement shall control.

 

(b) The Borrower expressly acknowledges and agrees that each covenant contained
in Articles VIII, IX or X shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII, IX or X if, before or after
giving effect to such transaction or act, the Borrower shall or would be in
breach of any other covenant contained in Articles VIII, IX or X.

 

SECTION 13.23. Mo.Rev.Stat. §432.045 Required Notice.

 

The following statement is given pursuant to Mo.Rev.Stat. §432.045: “ORAL
AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.”

 

[Signature pages to follow]

 

92



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first written
above.

 

INERGY PROPANE, LLC, a Delaware limited liability company

By:

 

/s/ R. Brooks Sherman, Jr.

   

Name:

 

R. Brooks Sherman, Jr.

   

Title:

  Senior Vice President –
Chief Financial Officer WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative
Agent, as Lender, as Swingline Lender and as Issuing Lender

By:

 

/s/ Mark D. Weir

   

Name:

 

Mark D. Weir

   

Title:

 

Director

FLEET NATIONAL BANK, as Syndication Agent and as Lender

By:

 

/s/ Robert D. Valbona

   

Name:

 

Robert D. Valbona

   

Title:

 

Managing Director

BANK OF OKLAHOMA, N.A., as Syndication Agent and as Lender

By:

 

/s/ T. Coy Gallatin

   

Name:

 

T. Coy Gallatin

   

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

BANK ONE, NA, as Documentation Agent and as Lender

By:

 

/s/ Jane Bek Keil

   

Name:

 

Jane Bek Keil

   

Title:

 

Director

U.S. BANK, N.A., as Documentation Agent and as Lender

By:

 

/s/ Paul A. Tymosko

   

Name:

 

Paul A. Tymosko

   

Title:

 

Vice President

WELLS FARGO BANK TEXAS, N.A., as Lender

By:

 

/s/ J. Alan Alexander

   

Name:

 

J. Alan Alexander

   

Title:

 

Vice President

LASALLE BANK NATIONAL ASSOCIATION, as Lender

By:

 

/s/ James C. Binz

   

Name:

 

James C. Binz

   

Title:

 

First Vice President

UNION BANK OF CALIFORNIA, N.A., as Lender

By:

 

/s/ Sean Murphy

   

Name:

 

Sean Murphy

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender

By:

 

/s/ Joseph M. McCreery

   

Name:

 

Joseph M. McCreery

   

Title:

 

Vice President

FIRST NATIONAL BANK OF KANSAS, as Lender

By:

 

/s/ Barry P. Sullivan

   

Name:

 

Barry P. Sullivan

   

Title:

 

Senior Vice President

ALLIED IRISH BANKS, p.l.c., as Lender

By:

 

/s/ Hilary Patterson

   

Name:

 

Hilary Patterson

   

Title:

 

Vice President

By:

 

/s/ Rima Terradista

   

Name:

 

Rima Terradista

   

Title:

 

Senior Vice President

RAYMOND JAMES BANK, FSB, as Lender

By:

 

/s/ William C. Beiler

   

Name:

 

William C. Beiler

   

Title:

 

Executive Vice President

TEAMBANK, N.A., as Lender

By:

 

/s/ Richard B. Erwin

   

Name:

 

Richard B. Erwin

   

Title:

 

Senior Vice President

 